 
CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.
Exhibit No. 10.1
 
SUBLICENSE AGREEMENT
THIS SUBLICENSE AGREEMENT (the “Agreement”) is dated as of May 26, 2016 (the
“Effective Date”) by and between Checkpoint Therapeutics, Inc, a Delaware
corporation with its place of business at 2 Gansevoort Street, 9th Floor, New
York, New York 10014 (“Checkpoint”), and TG Therapeutics, Inc., a Delaware
corporation with its place of business at 2 Gansevoort Street, 9th Floor, New
York, New York 10014 (“TGTX”). Checkpoint, on the one hand, and TGTX, on the
other hand, shall each be referred to herein as a “Party” or, collectively, as
the “Parties.”
RECITALS:
WHEREAS, Checkpoint is party to that certain license agreement (the “License
Agreement”) dated the date hereof with Jubilant Biosys Limited (“Licensor”); and
WHEREAS, Jubilant is the owner of certain rights in Licensor Technology; and
WHEREAS, Jubilant has licensed rights to the Licensor Technology to Checkpoint;
and
WHEREAS, Checkpoint is permitted under Section 2.1 of the License Agreement to
grant sublicenses of the rights granted to it under the Licensor Technology; and
WHEREAS, TGTX is engaged in the research, development, manufacturing and
commercialization of pharmaceutical products, and TGTX is interested in
developing and commercializing products containing or comprising the Compounds;
and
WHEREAS, TGTX desires to sublicense from Checkpoint, and Checkpoint wishes to
sublicense to TGTX, on an exclusive basis, the right to use Licensor Technology
to Develop and Commercialize products containing the Compounds in the Territory
and for a defined field of use.
NOW, THEREFORE, in consideration of the foregoing and of the various promises
and undertakings set forth herein, the Parties agree as follows:
 
ARTICLE I.
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1. “Abandoned Patent” is defined in Section 6.1(b).
1.2. “Abandoned Terminated Country” is defined in Section 6.1(b).
1.3. “Abandonment” or “Abandon” is defined in Section 6.1(b).
1.4. “Affiliate” means a Person or entity that controls, is controlled by or is
under common control with a Party, but only for so long as such control exists.
For the purposes of this Section 1.4, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such Person or entity,
whether by the ownership of at least 50% of the voting stock of such entity, or
by contract or otherwise.
1.5.  “BLA” means a Biologics License Application under the United States’
Public Health Services Act and Federal Food, Drug and Cosmetics Act, each as
amended, and the regulations promulgated thereunder, or a comparable filing
seeking Regulatory Approval in any country.
1.6. “Business Day” means any day other than Saturday, Sunday, or a day that is
a federal legal holiday in the U.S.
1.7. “Calendar Quarter” means each three -month period commencing January 1,
April 1, July 1 or October 1, provided however that (a) the first Calendar
Quarter of the Term shall extend from the Effective Date to the end of the first
full Calendar Quarter thereafter, and (b) the last Calendar Quarter of the Term
shall end upon the termination or expiration of this Agreement.
 

 
1.8. “Calendar Year” means the period beginning on the 1st of January and ending
on the 31st of December of the same year, provided however that (a) the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the same calendar year as the Effective Date, and (b) the last
Calendar Year of the Term shall commence on January 1 of the Calendar Year in
which this Agreement terminates or expires and end on the date of termination or
expiration of this Agreement.
1.9. “cGCP” means current Good Clinical Practices (a) as promulgated under 21
C.F.R. Parts 11, 50, 54, 56, 312 and 314, as the same may be amended or
re-enacted from time to time and (b) required by law in countries other than the
United States where clinical studies are conducted.
1.10. “cGLP” means current Good Laboratory Practices (a) as promulgated under 21
C.F.R. Part 58, as the same may be amended or re-enacted from time to time and
(b) as required by law in countries other than the United States where
non-clinical laboratory studies are conducted.
1.11. “cGMP” means current Good Manufacturing Practices (a) as promulgated under
21 C.F.R. Parts 210 and 211, as the same may be amended or re-enacted from time
to time and (b) as required by law in countries other than the United States
where pharmaceutical product Manufacturing is conducted.
1.12. “Clinical Trial” means any Phase 1 Trial, Phase 2 Trial, Phase 3 Trial, or
Post-Marketing Study, as applicable.
1.13. “Combination Product” means (a) a product containing a Licensed Product
together with one or more other active ingredients that have independent
biologic or chemical activity when present alone that are sold as a single unit,
or (b) a Licensed Product together with one or more products, devices, pieces of
equipment or components thereof, that are sold as a single package at a single
price.
1.14. “Commercialization” or “Commercialize” means (a) any and all activities
undertaken at any time for a particular Licensed Product and that relate to the
manufacturing, marketing, promoting, distributing, importing or exporting for
sale, offering for sale, and selling of the Licensed Product, (b) seeking
Pricing Approvals and Reimbursement Approvals for such Licensed Product,
(c) Post-Marketing Studies and (d) interacting with Regulatory Authorities
regarding the foregoing (a) through (c).
1.15. “Commercially Reasonable Efforts” means the carrying out of obligations or
tasks in a manner consistent with the efforts a Party (which in no event shall
be less than the level of efforts and resources standard in the pharmaceutical
industry for a company similar in size and scope to such Party) consistent with
its normal business practices devotes to research, development or marketing of a
pharmaceutical product or products of similar market potential, profit potential
resulting from its own research efforts or for its own benefit, taking into
account technical, regulatory and intellectual property factors, target product
profiles, product labeling, past performance, costs, economic return, the
regulatory environment and competitive market conditions in the therapeutic or
market niche. Sublicensees shall be measured to the standard of Commercially
Reasonable Efforts of the Party from whom they directly or indirectly licensed.
1.16. “Competing Product” means BRD4 inhibitors.
1.17. “Compound” means (i) the compounds set forth on Schedule 1 attached hereto
and (ii) any all compounds structurally related to such compounds that are
Covered by Licensor Patents set forth in Schedule 2 hereto.
1.18. “Controlled” means, with respect to (a) Patent Rights, (b) Know-How or
(c) biological, chemical or physical material, that a Party or one of its
Affiliates owns or has a license or sublicense to such Patent Rights, Know-How
or material (or in the case of material, has the right to physical possession of
such material) and has the ability to grant a license or sublicense to, or
assign its right, title and interest in and to, such Patent Rights, Know-How or
material as provided for in this Agreement without violating the terms of any
agreement or other arrangement with any Third Party.
1.19. “Covered” means that the use, manufacture, sale, offer for sale,
development, commercialization or importation of the subject matter in question
by an unlicensed entity would infringe a Valid Claim of a Patent Right; provided
that infringement of any Valid Claim of a pending patent application shall be
determined as if such Valid Claim were issued or granted.
1.20. “Development” or “Develop” means, with respect to a Licensed Product,
(a) all non-clinical and clinical drug development activities that are
undertaken after the Effective Date up to and including the date of obtaining
Regulatory Approval of such Licensed Product including (i) the conduct of
Clinical Trials, toxicology and pharmacology testing, test method development
and stability testing, process development (“Process Development”) (including
the Manufacture of validation and engineering batches), formulation development,
delivery system development, quality assurance and quality control development,
analytical method development, human clinical studies and regulatory affairs
activities and statistical analysis and report writing; (ii) the preparation of
Clinical Trial design and operations; and (iii) preparing and filing Drug
Approval Applications, (b) all activities related to the optimization of a
commercial-grade Manufacturing process for the Manufacture of Licensed Product
including, test method development and stability testing, formulation,
validation, productivity, trouble shooting and next generation formulation,
process development, Manufacturing scale-up, development-stage Manufacturing,
and quality assurance/quality control development and (c) any and all other
activities that may be necessary or useful to obtain Regulatory Approval. When
used as a verb, “Developing” means to engage in Development and “Developed” has
a corresponding meaning.
 

 
1.21. “Development Inventions” shall mean any inventions, improvements and
Know-how (i) developed, generated, discovered, conceived or reduced to practice
in whole or part by TGTX or its Affiliates, whether or not patentable, during
the performance of the Development, relating to the development, use or
manufacture of a (x) Compound or (y) Licensed Product, but only such distinct
unit of such Licensed Product that contains no active ingredients other than
Compounds, and (ii) solely owned by TGTX or its Affiliates. Development
Inventions excludes Research Inventions.
1.22. “Development Milestones” means Milestones 1 through 5 in the table listing
the Milestones in Section 5.2.
1.23. “Development Patents” means all Patent Rights Controlled by TGTX or its
Affiliates Covering Development Inventions.
1.24. “Development Plan” means, with respect to a Compound and/or any Licensed
Product, a high level non-binding written plan for, the Development activities
anticipated to be conducted by TGTX or its Affiliates for such Compound and/or
Licensed Product, as such written plan may be amended, modified or updated in
accordance with Section 3.2. Topics that may be covered in the plan include
(a) the Clinical Trials that are expected to be conducted, and the expected
timeline for conducting such Clinical Trials; (b) the expected Drug Approval
Applications to be required and prepared, and the expected timetable for making
such Drug Approval Applications; (c) the proposed timelines for Manufacturing,
Manufacturing scale-up, formulation, filling and/or shipping of the Product, and
in each case the budgeted funding for such development activities.
1.25. “Development Program” means the Development activities to be conducted by
TGTX during the Term with respect to the Compounds.
1.26. “Development Report” means with respect to a period, a report that
summarizes: (a) significant Development activities conducted during such period
and results obtained with respect to Compounds and Licensed Products (including
the status of and plans for all Clinical Trials), (b) Significant Development
Events applicable to the Compounds and/or Licensed Products, (c) a summary of
all Development Inventions conceived or reduced to practice by TGTX over such
period, and (d) an estimate of the expected timing of any Development Milestones
with respect to the Licensed Products.
1.27. “Drug Approval Application” means, with respect to a Licensed Product in
the Territory, an application for Regulatory Approval for such product in a
country in the Territory. For purposes of clarity, Drug Approval Application
shall include, without limitation, (a) an NDA or BLA (for U.S.) or MAA (for
Europe); (b) a counterpart of an NDA, BLA or MAA in any country or region in the
Territory; and (c) all supplements (including supplemental applications such as
sNDAs) and amendments to the foregoing.
1.28. “EMA” means the European Medicines Agency or any successor agency.
1.29. “Expert” is defined in Section 11.2.
1.30. “European Commission” means the authority within the European Union that
has the legal authority to grant Regulatory Approvals in the European Union
based on input received from the EMA or other competent Regulatory Authorities.
1.31. “EU” means the member states of the European Union as of the Effective
Date, as it is constituted on the Effective Date and as it may be expanded from
time to time after the Effective Date.
1.32. “FDA” means the United States Food and Drug Administration, or a successor
federal agency thereto.
1.33. “FD&C Act” means that federal statute entitled the Federal Food, Drug, and
Cosmetic Act and enacted in 1938 as Public Law 75-717, as such may have been
amended, and which is contained in Title 21 of the C.F.R. Section 301 et seq.
1.34. “Field” means all prophylactic, palliative, therapeutic or diangnostic
uses in humans or animals for the prevention, diagnosis and treatment of
hematological malignancies, including, without limitation, all Leukemia’s,
Lymphoma’s, Multipe Myeloma and Waldenstrom’s Macroglobulinemia.
1.35. “First Commercial Sale” means, with respect to a Licensed Product in any
country, the first commercial sale, transfer or disposition of such Licensed
Product in the Field in such country to a Third Party by TGTX, an Affiliate of
TGTX and/or a Sublicensee, and shall include and mean to occur where the first
commercial sale, transfer or disposition of any Licensed Product in that country
takes place after Regulatory Approval therefor has been obtained in such
country.
 

 
1.36. “GAAP” means United States generally accepted accounting principles.
1.37. “Generic Product” refers to any pharmaceutical product that is introduced
in the applicable country by an entity other than TGTX or its Affiliates or
Sublicensees, which contains the same or equivalent (by FDA or other Regulatory
Authority standards, on a country-by-country basis) active pharmaceutical
ingredient(s) as contained in a Licensed Product sold by TGTX or its Affiliate
or Sublicensee in such country, including any such pharmaceutical product that
is AB-rated or determined to be bioequivalent to a Licensed Product by the FDA
or is otherwise substitutable for a Licensed Product or is similarly rated by
other Regulatory Authorities outside the United States, on a country-by-country
basis. For the avoidance of doubt, a Generic Product will not necessarily
infringe a Licensor Patent.
1.38. “Governmental Body” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi-national or supranational organization or body; or
(e) individual, entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
1.39. “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.
1.40. “Know-How” means any scientific or technical information, results and data
of any type whatsoever, in any tangible or intangible form whatsoever, that is
not in the public domain or otherwise publicly known, including, without
limitation, discoveries, inventions, trade secrets, databases, practices,
protocols, regulatory filings, methods, processes, techniques, software, works
of authorship, plans, concepts, ideas, biological and other materials, reagents,
specifications, formulations, formulae, data (including, but not limited to,
pharmacological, biological, chemical, toxicological, clinical and analytical
information, quality control, trial and stability data), case reports forms,
data analyses, reports, studies and procedures, designs for experiments and
tests and results of experimentation and testing (including results of research
or development), summaries and information contained in submissions to and
information from ethical committees, the FDA or other Regulatory Authorities,
and manufacturing process and development information, results and data, whether
or not patentable, all to the extent not claimed or disclosed in a patent or
pending patent application. The fact that an item is known to the public shall
not be taken to exclude the possibility that a compilation including the item,
and/or a development relating to the item, is (and remains) not known to the
public. “Know-How” includes any rights including copyright, moral, trade secret,
database or design rights protecting such Know-How. “Know-How” excludes Patent
Rights.
1.41. “IND” shall mean any Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. §321 before the
commencement of clinical trials of a Licensed Product, or any comparable filings
with any Regulatory Authority in any other jurisdiction.
1.42. “Launch” means the First Commercial Sale of a Licensed Product by TGTX.
1.43. “Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Body.
1.44. “Licensed Product” means any product, that contains or comprises, in part
or in whole, a Compound (alone or with one or more other active ingredients), in
any dosage form, formulation, presentation or package configuration.
1.45. “Licensor Know-How” means any and all Know-How that (a) is Controlled by
Licensor or any of its Affiliates as of the Effective Date or at any time
thereafter during the Term and (b) pertains to the Manufacture, use or sale of
Licensed Products, including Research Inventions (other than Research Patents).
1.46. “Licensor Patents” means all Patent Rights (i) that are Controlled by
Licensor or any of its Affiliates as of the effective date of the License
Agreement that Cover the Compound or a Licensed Product, or their Manufacture,
sale or use, including the patent applications listed on Schedule 2 attached
hereto, (ii) consisting of Research Patents, and (iii) any Patent Rights arising
from the patents and patent applications described in the foregoing subclauses
(i) and (ii).
1.47. “Licensor Technology” means the Licensor Patents and the Licensor
Know-How.
 

 
1.48. “Major Countries” means Japan, the United States, England, Germany and
France.
1.49. “Manufacture” means all activities related to the production, manufacture,
processing, filling, finishing, packaging, labeling, shipping and holding of
Licensed Product or any intermediate thereof, including process development,
process qualification and validation, scale-up, pre-clinical, clinical and
commercial manufacture and analytic development, product characterization,
stability testing, quality assurance and quality control.
1.50. “Market” means to promote, advertise, distribute, market, offer to sell
and/or sell for purposes of a commercial sale, and “Marketing” and “Marketed”
have a corresponding meaning.
1.51. “Marketing Plan” is defined in Section 3.7.
1.52. “Milestone” is defined in Section 5.2.
1.53. “Milestone Payment” is defined in Section 5.2.
1.54.  “NDA” means a New Drug Application filed with the FDA pursuant to 21
C.F.R. §200, as such regulations may be amended from time to time, for approval
by such agency for the sale of Licensed Products in the U.S., and all
supplements filed pursuant to the requirements of the FDA (including all
documents, data and other information concerning a Licensed Product that are
necessary for, or included in, FDA approval to market a Licensed Product).
1.55. “Net Sales” means the gross amount invoiced or otherwise charged by TGTX,
its Affiliates and Sublicensees (“Selling Party”) to Third Parties for sales of
a Licensed Product, less:
(a)
Normal and customary trade, quantity, cash and discounts and credits allowed and
taken;
(b)
Discounts, refunds, rebates, chargebacks, retroactive price adjustments and any
other allowances given and taken which effectively reduce the net selling price,
including, without limitation, Medicaid rebates, institutional rebates or volume
discounts;
(c)
Product returns and allowances granted to such Third Party;
(d)
Normal and customary administrative fees paid to group purchasing organizations
(e.g., Medicare) and government-mandated rebates;
(e)
Shipping, handling, freight, postage, insurance and transportation charges, but
all only to the extent included as a separate line item in the gross amount
invoiced;
(f)
Any tax, tariff or duties properly imposed on the production, sale, delivery or
use of the Licensed Product, including, without limitation, sales, use, excise
or value added taxes and customs and duties;
(g)
Allowances for reasonable and verifiable distribution expenses; and
(h)
Bad debt actually written off during the accounting period, as reported by the
Selling Party in accordance with GAAP, applied on a consistent basis.
Licensed Products are considered “sold” when billed out or invoiced or, in the
event such Licensed Products are not billed out or invoiced, when the
consideration for sale of the Products is received. If a sale, transfer or other
disposition with respect to Licensed Products involves consideration other than
cash or is not at arm’s length, then the Net Sales from such sale, transfer or
other disposition shall be calculated from the average selling price for such
Licensed Product during the Calendar Quarter in the country where such sale,
transfer or disposition took place. Notwithstanding the foregoing, Net Sales
shall not include, and shall be deemed zero with respect to: (i) Licensed
Products used by TGTX, its Affiliates or Sublicensees for their internal use
(without receipt of value in excess of the cost of goods), (ii) the distribution
of promotional samples of Licensed Products provided free of charge, (iii)
Licensed Products provided free of charge or at a price not to exceed the cost
of goods by TGTX for Clinical Trials or research, development or evaluation
purposes, or (iv) sales of Licensed Products among TGTX and its Sublicensees and
their respective Affiliates for resale (provided such Affiliate or Sublicensee
is not the end user).
 

 
Net Sales of any Licensed Product that is part of a Combination Product shall be
determined on a country-by-country basis as follows: the Net Sales of the
Combination Product (prior to application of the following adjustment) shall be
multiplied by the fraction A/(A+B), where A is the net selling price in such
country of a Licensed Product without the additional active ingredient in the
Combination Product, if sold separately for the same dosage as contained in the
Combination Product, and B is the net selling price in such country of any other
active ingredients in the combination if sold separately for the same dosage (or
form) as contained in the Combination Product. All net selling prices of the
elements of such Combination Product shall be calculated as the average net
selling price of the said elements during the applicable accounting period for
which the Net Sales are being calculated. In the event that, in any country, no
separate sale of either such above-designated Licensed Product (containing only
such Licensed Product and no other active ingredients) or any one or more of the
active ingredients included in such Combination Product are made during the
accounting period in which the sale was made or if the net selling price for an
active ingredient cannot be determined for an accounting period, Net Sales for
purposes of determining payments under this Agreement shall be calculated by
multiplying the sales price of the Combination Product by a mutually agreed
percentage based on the relative contribution of the Licensed Product and the
other additional active ingredients.
Notwithstanding anything to the contrary, in the case of discounts on “bundles”
of separate products or services which include Licensed Products (such “bundles”
including but not limited to (w) situations where the Licensed Product is sold
at a discount to induce the sale of other related or unrelated products, (x)
contingent arrangements involving drugs that share the same NDC (whether the
same or different package sizes), drugs with different NDCs, (y) circumstances
in which a discount is conditioned on the achievement of some other performance
requirement for the Licensed Product (e.g. achievement of market share or
placement on a formulary tier), or (z) otherwise where the resulting price
concessions or discounts are greater than those which would have been available
had the bundled products been purchased separately or outside the bundled
arrangement), TGTX may calculate Net Sales and royalties due hereunder by
applying a discount to the price of a Licensed Product equal to the average
percentage discount of all products of TGTX, its Affiliate(s), or Sublicensee(s)
in a particular “bundle”, calculated as follows:
Average percentage
discount on a = [1 - (X/Y)] x 100
particular “bundle”
where X equals the total discounted price of a particular “bundle” of products,
and Y equals the sum of the undiscounted bona fide list prices of each unit of
every product in such “bundle”. If a Licensed Product in a “bundle” is not sold
separately, and no bona fide list price exists for such Licensed Product, TGTX
and Checkpoint shall, for purposes of calculating Net Sales and royalties due
hereunder, negotiate in good faith a reasonable imputed list price for such
Licensed Product and Net Sales with respect thereto shall be based on such
imputed list price..
Undefined terms in the definition of Net Sales shall be construed in accordance
with GAAP but only to the extent consistent with the express terms of the
definition of Net Sales.
 

 
1.56. “Paragraph IV Certification” means a certification pursuant to the Drug
Price Competition and Patent Term Restoration Act of 1984 (Public Law 98-417),
as amended, which shall include but not be limited to any such certification
pursuant to 21 U.S.C. §355(b)(2)(A)(iv) or 21 U.S.C. §355(j)(2)(A)(vii)(IV), or
any reasonably similar or equivalent certification or notice in the United
States or any jurisdiction outside the United States, included in (or made with
respect to or in connection with) a Regulatory Filing concerning a Licensed
Product and challenging the validity, infringement, or enforceability of any
Licensor Patent.
1.57. “Patent Prosecution” means, with respect to any Patent Right
(a) preparing, filing and prosecuting applications (of all types), (b) paying
filing, issuance and maintenance fees, (c) managing and conducting any
interference, opposition, invalidation, re-issue, reexamination, renovations,
nullification, post-grant review, inter partes review, derivation proceeding,
cancellation proceeding or other similar administrative proceeding or
administrative appeal thereof and (d) subject to Sections 6.3(d) and 6.4(f),
settling any interference, opposition, revocation, nullification or cancellation
proceeding. A Party responsible for Patent Prosecution shall be responsible for
all of its fees and expenses incurred in connection therewith (including,
without limitation, attorneys’ fees).
1.58. “Patent Right” means: (a) an issued or granted patent, including any
extension, supplemental protection certificate, registration, confirmation,
reissue, reexamination, extension or renewal thereof; (b) a pending patent
application, including any continuation, divisional, continuation-in-part,
substitute or provisional application thereof; and (c) all counterparts or
foreign equivalents of any of the foregoing issued by or filed in any country or
other jurisdiction.
1.59. “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.
1.60. “Phase I Trial” means a clinical trial of a Licensed Product in human
patients conducted primarily for the purpose of determining the safety,
tolerability and preliminary activity of the Licensed Product, including,
without limitation, for determining the maximum tolerated dose, or optimal dose.
For purposes of this Agreement, a Phase I trial shall specifically exclude a
study in healthy volunteers.
1.61. “Phase II Trial” means a clinical trial of a Licensed Product in human
patients commenced after identifying the maximum tolerated dose, or a lower dose
if it is determined to be the optimal dose by TGTX, conducted primarily for the
purpose of obtaining sufficient information about the Licensed Product’s safety
and efficacy to permit the design of a Phase III Trial.
1.62. “Phase III Trial” means a clinical trial of a Licensed Product in human
patients, which trial is designed (a) to establish that the Licensed Product is
safe and efficacious for its intended use; (b) to define warnings, precautions
and adverse reactions that are associated with the Licensed Product in the
dosage range to be prescribed; (c) to be, either by itself or together with one
or more other clinical trials having a comparable design and size, the pivotal
human clinical trial in support of an application for Regulatory Approval or
label expansion of the Licensed Product, and (d) consistent with 21 CFR
§ 312.21(c) (as hereafter modified or amended), or with respect to a
jurisdiction other than the United States, a similar clinical study.
1.63. “Phase IV Clinical Trial” or “Post-Marketing Study” means a post-marketing
human clinical trial for a Licensed Product commenced after receipt of a
Regulatory Approval in the country for which such trial is being conducted and
that is conducted within the parameters of the Regulatory Approval for the
Product. Phase IV Clinical Trials may include, without limitation,
epidemiological studies, modeling and pharmacoeconomic studies,
investigator-sponsored clinical trials of Product and post-marketing
surveillance studies.
1.64. “Pivotal Clinical Trial” means (a) a Phase III Trial or, (b) a Phase II
Trial to the extent: (i) in the United States, the protocol for that Phase II
Trial shall have been reviewed by the FDA under its current Special Protocol
Assessment Guidelines (or equivalent guidelines issued in the future), and any
comments from the FDA on that protocol are incorporated in the final protocol
for that Phase II Trial or are resolved to the FDA’s satisfaction as evidenced
by further written communications from the FDA; or (ii) a process with a
comparable result – acceptance of a Phase II Trial protocol as “potentially
pivotal” – has occurred with the EMA or other Regulatory Authorities in the EU;
or (iii) based on the results of that Phase II Trial, either the FDA or the EMA
has determined that the Phase II Trial can be considered as a pivotal clinical
trial for purposes of obtaining Regulatory Approval.
1.65. “Pricing Approval” means any approval or authorization of any Governmental
Body or Regulatory Authority establishing prices for a Licensed Product in a
jurisdiction in the Territory.
1.66. “Product Trademarks” means the Trademark(s) to be used in connection with
the Commercialization of Licensed Products in the Territory and any
registrations thereof or any pending applications relating thereto (excluding,
in any event, any trademarks, service marks, names or logos that include any
corporate name or logo of the Parties or their Affiliates).
 

 
1.67. “Proprietary Materials” means any tangible chemical, biological or
physical materials that are conceived or reduced to practice by TGTX in the
conduct of the Development Program and/or in connection with the
Commercialization of Licensed Products.
1.68. “Regulatory Authority” means (a) the FDA, (b) the EMA or the European
Commission, or (c) any regulatory body with similar regulatory authority over
pharmaceutical or biotechnology products in any other jurisdiction anywhere in
the world.
1.69. “Regulatory Approval” means the license or marketing approval necessary as
a prerequisite for Marketing a product in a country in the Territory. For the
avoidance of doubt, Regulatory Approval outside of the United States shall
include any Pricing Approval or marketing approval needed prior to the sale of a
Licensed Product in the Field.
1.70. “Regulatory Filing” shall mean any filing or application with any
Regulatory Authority, including INDs, NDAs and BLAs and their foreign
equivalents with respect to a Licensed Product.
1.71. “Reimbursement Approval” means any approval or authorization of any
Regulatory Authority or Governmental Body for establishing a health insurance or
drug reimbursement scheme for a Licensed Product in a jurisdiction in the
Territory.
1.72.  “Research Inventions” shall mean any inventions, discoveries,
improvements, processes, techniques, Know-How, information and data developed,
generated, discovered, conceived or reduced to practice during the performance
of the Work Plan (as defined in Section 4.1) and relating to the Compounds,
whether or not patentable.
1.73. “Research Patents” means all Patent Rights Covering Research Inventions.
1.74. “Response” shall have the meaning set forth in Section 11.1.
1.75. “Royalty Term” means, and determined on a Licensed Product-by-Licensed
Product and country-by-country basis, the period commencing from the First
Commercial Sale of a given Licensed Product in such country and ending on the
expiry of the last-to-expire Licensor Patent containing a Valid Claim Covering
such Licensed Product in such country.
1.76. “Significant Development Event” means any of the following material
Development events, a summary of which shall be included in any Development
Report: (a) any material interaction and/or written correspondence between TGTX
or its Sublicensees and any Regulatory Authority with respect to a Compound or a
Licensed Product; (b) any material event with respect to any Clinical Trial
involving the Compound and/or a Licensed Product, including any such event that
is ongoing as of the date of the applicable Development Report, or is reasonably
expected to occur or be initiated within twelve (12) months of the date of the
applicable Development Report; and (c) any material result obtained in the
conduct of any Clinical Trial involving a Compound and/or a Licensed Product
during the period covered by the Development Report. For purposes of this
definition, “material” shall be defined as any event and/or result which have
had or may have a significant impact on the activities and timelines defined in
the Development Plan of a Licensed Product.
1.77. “sNDA” means a supplemental New Drug Application, as defined in the FD&C
Act and applicable regulations promulgated thereunder.
 

 
1.78. “Sublicense” means an agreement under which Licensee grants a sublicense
under the license set forth in Section 2.1.
1.79. “Sublicensee” means a Third Party or Affiliate to which TGTX has, pursuant
to Section 2.2, granted sublicense rights under any of the license rights
granted under Section 2.1.
1.80. “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.
1.81. “Technical Dispute” shall have the meaning set forth in Section 11.2.
1.82. “Terminated Country(ies)” is defined in Section 10.9.
1.83. “Territory” means worldwide.
1.84. “Third Party” means any Person other than Licensor, Checkpoint, TGTX or
their Affiliates.
1.85. “Third Party Action” means any claim or action made by a Third Party
against a Party that claims that a Licensed Product’s use, Development,
manufacture or sale by TGTX or its Sublicensees infringes such Third Party’s
intellectual property rights in the Territory.
1.86. “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof that functions as a source identifier,
including any trademark, trade dress, service mark, trade name, logo, design
mark or domain name, whether or not registered.
1.87. “United States” or “U.S.” means the United States of America and its
territories and possessions.
              1.88. “Valid Claim” means a claim of any pending Patent Right
(including patent applications) or any issued, unexpired United States or
granted foreign patent that has not been dedicated to the public, disclaimed,
abandoned or held invalid or unenforceable by a court or other body of competent
jurisdiction from which no further appeal can be taken, and that has not been
explicitly disclaimed, or admitted in writing to be invalid or unenforceable or
of a scope not covering a particular product or service through reissue,
disclaimer or otherwise, provided that if a particular claim has not issued
within eight (8) years of its initial filing, it shall not be considered a Valid
Claim for purposes of this Agreement unless and until such claim is included in
an issued or granted Patent, notwithstanding the foregoing definition.
ARTICLE II.
LICENSES AND OTHER RIGHTS
2.1. Grant of License to TGTX. Checkpoint, on behalf of itself and its
Affiliates, hereby grants to TGTX and its Affiliates, and TGTX and its
Affiliates hereby accept, an exclusive (even as to Checkpoint), royalty-bearing
right and license (with the right to grant sublicenses in accordance with the
provisions of Section 2.2) under the Licensor Technology to research, Develop,
have Developed, Manufacture, have Manufactured, use, import, Commercialize and
have Commercialized the Compound and Licensed Products in and for the Field and
Territory.
 

 
2.2. Grant of Sublicenses by TGTX. The rights and licenses granted in
Section 2.1 includes the right to grant sublicenses through multiple tiers of
Sublicensees directly or through Sublicensees, provided: (i) TGTX shall enter
into a Sublicense with each of its Sublicensees that contains terms and
conditions that are consistent in all material respects with the terms and
conditions of this Agreement and that provide that upon termination of this
Agreement with respect to a country covered by such Sublicense, Checkpoint and
Licnesor are third party beneficiaries of such Sublicense; (ii) each Sublicensee
agrees in writing with TGTX to maintain accurate and complete books and records
and permit Checkpoint and Licensor to review such books and records (including
through the audit provisions of this Agreement); and (iii) such Sublicense
agreement permits TGTX or a Sublicensee to assign to Checkpoint (or Licensor, as
required) such Sublicense agreement. Notwithstanding the foregoing sentence, it
is not required that a Sublicense include provisions for the Sublicensee to pay
Royalties or make milestone payments directly to Checkpoint or to provide
royalty reports directly to Checkpoint. TGTX shall be and remain fully
responsible for the compliance by Sublicensees with the terms and conditions of
this Agreement applicable to such Sublicensees. TGTX shall not be relieved of
its obligations pursuant to this Agreement as a result of such Sublicense,
except to the extent such obligations are satisfactorily performed by any such
sublicensee. With respect to each Sublicense (and any amendments thereto), TGTX
shall forward to Checkpoint (x) a copy of any Sublicense and any amendments
thereto, and (y) a certificate in writing that the Sublicense (and any
amendments thereto) are in compliance with the terms of this Agreement and the
License Agreement, within twenty (20) days following the full execution thereof,
provided that TGTX shall have the right to remove from such copy any
confidential information therein.
2.3. Bankruptcy Code. All rights and licenses granted under or pursuant to this
Agreement by Checkpoint to TGTX are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that TGTX, as a sublicensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code.
2.4. Technology Transfer. As soon as reasonably practicable after the Effective
Date, but in no event later than thirty (30) days following the Effective Date,
Checkpoint will provide to TGTX a copy of all Licensor Know-How (including but
not limited to any preclinical data, clinical data, assays and associated
materials, protocols, and procedures pertaining to Licensor’s Development of the
Licensed Products as of the Effective Date). All such transfers will be done in
a reasonably secure manner using either encrypted media or encrypted transfer
technology, or, if paper utilizing secure courier or tracked delivery processes.
If, during the term of this Agreement Checkpoint possesses Licensor Know-How not
previously provided to TGTX, it shall, within thirty (30) days after it comes
into possession of such Licensor Know-How, provide copies of such Know-How to
TGTX.
2.5. Non-Compete. On a country-by-country basis during the Royalty Term for each
country (and with respect to an Abandoned Terminated Country, the Royalty Term
for the United States), TGTX, its Affiliates and its Sublicensees shall not
directly or indirectly engage in the research, development, Manufacture or
commercialization of a Competing Product in such country. On a
country-by-country basis during the Royalty Term for each country, Checkpoint,
its Affiliates shall not directly or indirectly engage in the research,
development, Manufacture or commercialization of a Competing Product in such
country. This Section 2.5 shall not apply to Competing Products or prospective
Competing Products acquired after the Effective Date by either Party or its
Affiliates through acquisition of or merger with a Third Party or by purchase of
substantially all of the assets of a Third Party.
 
ARTICLE III.
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION
3.1           Objective of Development Program and Diligence by Checkpoint.
(a) Pursuant to the Development Program, TGTX, itself or through or with its
Affiliates or Sublicensees, shall use Commercially Reasonable Efforts to Develop
and to Commercialize at least one Licensed Product in and for the Field in each
of the Major Countries and use Commercially Reasonable Efforts to Develop and to
Commercialize at least one  Licensed Product in and for the Field in at least
one country that is not a Major Country. In addition, TGTX shall  use
Commercially Reasonable Efforts to Develop and to Commercialize the Licensed
Products in and for the Field in the rest of the Territory; provided, however,
for the sake of clarity, TGTX will not be in breach or violation of its
requirement to use such Commercially Reasonable Efforts in a country (other than
such Major Countries and such other one country that is not a Major Country), if
the Development and/or Commercialization in such country is not economically
prudent or feasible as reasonably determined by TGTX in its sole discretion.
(b) TGTX and/or its Affiliates and Sublicensees shall perform Development of the
Licensed Product in good scientific manner and in compliance in all material
respects with all applicable Laws and with cGLPs, cGMPs and cGCPs (or, if and as
appropriate under the circumstances, International Conference on Harmonization
(“ICH”) guidance (or other comparable regulation and guidance of any Regulatory
Authority in the Territory).
 

 
3.2. Development Plan and Report. Within ninety (90) days of the Effective Date,
TGTX shall provide Checkpoint a Development Plan. Within twenty (20) days of the
end of each Calendar Year, TGTX shall prepare and provide to Checkpoint an
updated Development Plan detailing any amendments, modifications and/or updates
to any existing Development Plan along with a Development Report. For the
avoidance of doubt, Development Plans are nonbinding and TGTX shall not be in
breach of this Agreement if it does not Develop the Compound or Licensed
Products in accordance with any Development Plan. Upon Regulatory Approval of a
Licensed Product for a particular Major Country, TGTX’s obligations under this
Section 3.2 shall terminate for that country.
3.3. Authority. As between TGTX and Checkpoint, TGTX shall have the exclusive
right, and sole decision-making authority, to Develop, manufacture and
Commercialize any Licensed Products in and for the Field (either itself or
through its Affiliates, agents, subcontractors and/or Sublicensees).
3.4. Costs and Expenses. As between Checkpoint and TGTX, (a) TGTX shall be
solely responsible for all costs and expenses related to clinical Development,
Manufacture and Commercialization of the Licensed Products, including without
limitation costs and expenses associated with all clinical trials, drug supply
and regulatory filings and proceedings relating to Licensed Products in the
Field, (b) the costs of all IND enabling work, including without limitation, all
pre-clinical toxicology, pharmacology, CMC, and other work required for the
filing of an IND shall be Shared Development Expenses; however, Shared
Development Expenses shall include only external costs incurred and each Party
shall be responsible for its own internal costs (personnel, overhead, etc.)
incurred in connection with an IND filing, (c) each Party shall pay the costs of
filing their own IND, and (d) all CMC and formulation development costs shall be
Shared Development Expenses. Shared Development Expenses shall be borne 50% by
Checkpoint and 50% by TGTX.
3.5. Regulatory. TGTX and Sublicensees shall be responsible for, and shall
control all filings and interactions with Regulatory Authorities with respect to
the Licensed Products in and for the Field, and TGTX and its Sublicensees shall
control and coordinate all clinical and regulatory strategy for the Licensed
Products in and for the Field.
3.6. Manufacturing. During the Term, TGTX and its Sublicensees shall have the
sole obligation and responsibility, and at their sole cost and expense, for all
aspects of Manufacturing, including without limitation, testing packaging and
labeling the Licensed Products in and for the Field, and any costs associated
with storage, release and Third Party logistics. TGTX and Sublicensees may
engage contract Manufacturers to Manufacture (including labeling, packaging and
testing) the Product. As a part of such responsibilities, TGTX covenants and
agrees to use Commercially Reasonable Efforts to obtain the right under any
agreement with a Third Party providing for the Manufacture or distribution of
the Product to assign such agreement to Checkpoint, or at Checkpoint’s election,
to Licensor or any Affiliate of Licensor, upon termination of this Agreement in
the circumstance where the provisions of Section 10.7 are applicable. TGTX shall
or shall cause all Manufacturing to be done in accordance with cGMP and
applicable Law.
3.7. Marketing. Following receipt of Marketing Approval for a Licensed Product
in a jurisdiction in the Territory in and for the Field and during the remainder
of the Term:
(a) TGTX shall be solely responsible to Market the Licensed Product in and for
the Field in the Territory using Commercially Reasonable Efforts. As used in
this Section, “TGTX” includes its Affiliates and Sublicensees.
(b) At least once per calendar year following the first Regulatory Approval of a
Licensed Product in a jurisdiction, TGTX shall provide to licensor a high level
written status report summarizing the material Marketing activities conducted by
TGTX and its Affiliates (but not its Sublicensees) pertaining to the Licensed
Product in and for the Field.
 

 
 
                                ARTICLE IV.                                 
LICENSOR RESEARCH
4.1. Overview. As part of the License Agreement, Licensor and Checkpoint entered
into a research project (the “Research Project”) described in Schedule 4 hereto
(the “Work Plan”), whereby the Licensor agreed to use Commercially Reasonable
Efforts to conduct and complete the Research Project in accordance with the
timeline set forth in the Work Plan. Upon completion of all of the tasks set
forth in the Work Plan, Licensor shall deliver to Checkpoint, and Checkpoint
shall deliver to TGTX, the deliverables set forth in the Work Plan. All Licensor
Know-How generated in connection with such Research Project shall be delivered
to TGTX within thirty (30) days following its receipt from the Licensor and
shall deemed Licensor Know-How sublicensed to TGTX hereunder.
4.2. Payment. Fees and expenses incurred by Checkpoint for Licensor’s
performance of the Research Project, which are outlined in the Work Plan, shall
be Shared Development Expenses and borne 50% by Checkpoint and 50% by TGTX.
4.3. Status. Checkpoint shall promptly provide to TGTX all Licensor written
reports received by Checkpoint regarding the deliverables provided in the Work
Plan and use reasonable efforts to keep TGTX updated on the status of the work
and deliverables.
              4.4. Research Inventions. Notwithstanding anything to the contrary
contained in the Work Plan, Licensor shall own all right, title and interest in
and to the Research Inventions, including, without limitation, all Research
Patents and all other intellectual property rights appurtenant to the Research
Inventions. Research Patents shall be Licensor Patents and come within the ambit
of the license of Section 4.1.

 

 
ARTICLE V.
Financial Provisions
              5.1. License Fee. TGTX shall pay to Checkpoint a non-refundable,
non-creditable license fee of one million U.S. dollars ($1,000,000) within
thirty (30) days of the Effective Date. As of the Effective Date, there are no
pending performance obligations on Checkpoint to receive the license fee.    
   

             5.2. Milestone Payments. TGTX shall, with respect to the first
Licensed Product to achieve a milestone event below (a “Milestone”), pay to
Checkpoint the respective non-refundable and non-creditable milestone payment
(“Milestone Payment”) under the column “First Achievement Milestone Payment”
within twenty (20) days following TGTX’s receipt of actual knowledge of such
achievement. In the event a Milestone (other than the first Milestone listed
below) is achieved by a Second Licensed Product (as defined below), TGTX shall
pay to Checkpoint the respective milestone payment under the column “Second
Product Milestone Payment” within twenty (20) days following TGTX’s receipt of
actual knowledge of such achievement. For avoidance of doubt, each Milestone
Payment in the table below shall only be paid once under this Agreement,
regardless of the number of times such Milestone may be achieved. “Second
Licensed Product” means, with respect to a Milestone, a Licensed Product
containing a Compound that was not contained in the Licensed Product that first
achieved such Milestone. For clarity, with respect to each Milestone, a Second
Product Milestone cannot be triggered by a Licensed Product containing the same
Compound that achieved the respective First Achievement Milestone, even if for a
different indication. By way of further clarification, with respect to a
Licensed Product contained in a Combination Product, the Net Sales that trigger
the Milestone Payment will be that portion of Net Sales attributable to the
Licensed Product as provided in the definition of “Net Sales”. Notwithstanding
the table below, upon achievement of a Development Milestone, payments for such
Development milestone and all prior Development Milestones shall be due and
payable to the extent not already paid.

 
Milestone Event
 
 
First Achievement Milestone Payment
 
 
Second Product Milestone Payment
 
    1.* 
  $* 
    N/A 
    2.*.
  $* 
  $* 
    3.*
               
$                                                                               
     * (subject to the below)
 
  $* 
    4.*
  $* 
  $* 
    5. 
  $* 
  $* 
    6.*
  $* 
  $* 
    7.*
  $* 
  $* 
    8.*
  $* 
  $* 
    9.*
  $* 
  $* 
    10.*.
  $* 
  $* 
    11.*.
  $* 
  $* 
    12.*.
  $* 
  $* 

 
 Within twenty (20) days of achieving a Milestone, TGTX shall provide written
notice to Checkpoint of such achievement. If at any time Checkpoint disputes
whether a Development Milestone has been achieved, the matter shall be referred
for resolution in accordance with Section 11.2 as a Technical Dispute.
 
∗ Confidential material redacted and filed separately with the Commission.
 

 
 In the event that TGTX achieves Milestone 3 set forth above, and Checkpoint, in
its discretino, determines that, as a result it can proceed immedieatly to *
with respect to Checkpoint's Development outside of the Field, or if both
parties co-sponsor * meeting Milestone 3 set forth above, then TGTX's First
Achievement Milestone Payment in Milestone 3 shall be reduced in half to $*.
 
5.3. Royalty Payments for Licensed Product.
(a) In addition to those payments due to Checkpoint under 5.1 and 5.2 above,
TGTX shall pay to Checkpoint a royalty at a rate of * percent (*%) on the
Calendar Year, worldwide aggregate Net Sales of all Licensed Products during the
Licensed Product-by-Licensed Product and country-by-country Royalty Terms by
TGTX and its Affiliates and Sublicensees (but excluding Net Sales of a given
Licensed Product in a given country after its applicable Royalty Term).
(b) On a Licensed Product-by-Licensed Product and country-by-country basis upon
expiration of the Royalty Term, for a Licensed Product in a country, the rights,
licenses and sublicenses granted to TGTX hereunder with respect to such Licensed
Product in such country shall continue in effect but become exclusive fully
paid-up, royalty-free, transferable (to the extent not transferable previously),
perpetual and irrevocable, provided that TGTX shall remain liable for any unpaid
Milestone Payments and any royalty payments previously owed or accrued. For the
avoidance of doubt, in a country where no Licensor Patent containing a Valid
Claim covering a Licensed Product has ever existed nor ever exists, no royalties
shall be due.
5.4.    Timing of Payment. Payments in the nature of royalties payable under
Section 5.3(a) shall be payable on actual Net Sales and shall accrue at the time
provided therefor by GAAP. Payments in the nature of royalty obligations that
have accrued during a particular Calendar Quarter shall be paid, on a Calendar
Quarter basis, within 45 days after the end of each Calendar Quarter commencing
with the Calendar Quarter in which the First Commercial Sale occurred.

∗ Confidential material redacted and filed separately with the Commission.
 

 
5.5. Royalty Reports and Records Retention. Within forty-five (45) days after
the end of each Calendar Quarter during which Licensed Products have been sold,
TGTX shall deliver to Checkpoint, together with the applicable royalty/payment
in the nature of royalties payment due, a written report, on a Licensed
Product-by-Licensed Product and country-by-country basis, of Net Sales for such
Calendar Quarter. Such report shall (i) total Net Sales for each Licensed
Product and Combination Product (including an itemization of the deductions
applied to such gross sales to derive such Net Sales and if a Licensed Product
is part of a Combination Product the percentage of the Combination Product’s Net
Sales attributed to the Licensed Product) during the relevant Calendar Quarter,
in each case on a dosage-by-dosage, country-by-country basis, including a
summary of currency exchange rates used in the calculations, and (ii) the
calculation of royalties due on the foregoing. In addition for any Sublicense,
the report shall provide the information in clauses (i) through (ii) above. Such
report shall be deemed “Confidential Information” of TGTX subject to the
obligations of Article VII of this Agreement. For three years after each sale of
a Licensed Product, TGTX shall keep (and shall cause its Affiliates and
Sublicensees to keep) complete and accurate records of such sale in sufficient
detail to confirm the accuracy of the royalty or royalty/payment in the nature
of royalties calculations hereunder.
5.6. Audits.
(a) Upon the written request of Checkpoint, and not more than once in each
Calendar Year, TGTX shall permit an independent certified public accounting firm
(“Auditors”) of nationally recognized standing selected by Checkpoint and
reasonably acceptable to TGTX, at Checkpoint’s expense, to have access to and to
review, during normal business hours upon reasonable prior written notice, the
applicable records of TGTX and its Affiliates or Sublicensees to verify the
accuracy of the royalty reports and the Milestone Payments for Milestones which
are not Development Milestones. Such review may cover: (i) the records for sales
made in any Calendar Year ending not more than three years before the date of
such request, and (ii) only those periods that have not been subject to a prior
audit. The accounting firm shall disclose to Checkpoint only whether the royalty
reports and Milestone Payments are correct or incorrect and the specific details
concerning any discrepancies. No other information shall be provided to
Checkpoint by the Auditors. This right to audit shall remain in effect during
the Term of this Agreement and for a period of two (2) years after the
termination of this Agreement.
(b) If such accounting firm concludes that additional royalties or Milestone
Payments were owed during such period, TGTX shall pay the additional royalties
and Milestone Payments within 20 days after the date such public accounting firm
delivers to TGTX such accounting firm’s written report. If such accounting firm
concludes that an overpayment was made, such overpayment shall be fully
creditable against amounts payable in subsequent payment periods or at TGTX’s
request, shall be reimbursed to TGTX within 30 days after the date such public
accounting firm delivers such report to TGTX. Checkpoint shall pay for the cost
of any audit by Checkpoint, unless TGTX has underpaid Checkpoint by $50,000 or
more for a specific royalty period, in which case TGTX shall pay for the
reasonable costs of audit.
(c) Each Party shall treat all information that it receives under this
Section 5.6 in accordance with the confidentiality provisions of Article VII of
this Agreement, and shall cause its accounting firm to enter into an acceptable
confidentiality agreement with the audited Party obligating such firm to retain
all such financial information in confidence pursuant to such confidentiality
agreement, except to the extent necessary for a Party to enforce its rights
under the Agreement.
5.7. Mode of Payment and Currency. All payments to Checkpoint under this
Agreement, whether or not in respect of Net Sales or milestone events, shall be
made by deposit of U.S. Dollars in the requisite amount to such bank account as
Checkpoint may from time to time designate by advance written notice to TGTX.
Conversion of sales or expenses recorded in local currencies to Dollars will be
performed in a manner consistent with TGTX’s normal practices used to prepare
its audited financial statements for external reporting purposes, provided that
such practices use a widely accepted source of published exchange rates. These
practices are set forth on Schedule 5 attached hereto. Based on the resulting
Net Sales in U.S. Dollars, the then applicable royalties/payment in the nature
of royalties shall be calculated.
5.8. Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to such Party from the due date until the date of payment at a rate
equal to the lesser of (a) U.S. Dollar one-month LIBOR as of the date such
payment was due (taken from a widely accepted source of published interest
rates), plus three (3) percentage points, or (b) the maximum rate permissible
under applicable Law. Accrual and payment of interest shall not be deemed to
excuse or cure breaches of contract arising from late payment or nonpayment.
 

 
5.9. Taxes. All amounts due hereunder exclude all applicable sales, use, and
other taxes and duties, and TGTX shall be responsible for payment of all such
taxes (other than based on Checkpoint’s income) and duties and any related
penalties and interest, arising from the payment of amounts due under this
Agreement. The Parties agree to cooperate with one another and use Commercially
Reasonable Efforts to avoid or reduce tax withholding or similar obligations in
respect of payments in the nature of royalties, Milestone Payments, and other
payments made by TGTX to Checkpoint under this Agreement. To the extent TGTX is
required to withhold taxes on any payment to Checkpoint, TGTX shall pay the
amounts of such taxes to the proper governmental authority in a timely manner
and promptly transmit to Checkpoint official receipts issued by the appropriate
taxing authority and/or an official tax certificate, or such other evidence as
Checkpoint may reasonably request, to establish that such taxes have been paid.
Checkpoint shall provide TGTX any tax forms that may be reasonably necessary in
order for TGTX to not withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. Checkpoint shall use Commercially
Reasonable Efforts to provide any such tax forms to TGTX at least 45 days before
the due date for any payment for which Checkpoint desires that TGTX apply a
reduced withholding rate. Each Party shall provide the others with reasonable
assistance to enable the recovery, as permitted by applicable law, of
withholding taxes, value added taxes, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding tax or value added tax. Notwithstanding the
foregoing, if TGTX transfers or sublicenses any rights under this Agreement,
Drug Approval Applications or Regulatory Approvals, Development Inventions or
relocates or assigns this Agreement and as a result TGTX or its assignee is
required to withhold or deduct any taxes by any government outside the United
States, any subdivision thereof, or any other governmental unit within the
territory of such government (such taxes collectively referred to as “Charges”),
in excess of Charges that Checkpoint would otherwise be required to pay had such
transfer, relocation, or assignment not been made, or Checkpoint is required to
pay any Charge imposed by any government outside the United States in excess of
Charges that Checkpoint would otherwise be required to pay had such transfer or
assignment not been made, TGTX shall pay such additional amounts so that
payments received by Checkpoint net of all Charges, shall equal the amount to
which Checkpoint would have been entitled had there been no such Charges,
provided, however that TGTX shall have no obligation to pay any additional
amount to the extent that the Charges are imposed by reason of Checkpoint
failing to provide a form or similar other evidence reasonably requested by TGTX
that would allow for a reduction or exemption of such Charges that Checkpoint is
legally able to provide (including, for the avoidance of doubt, Checkpoint’s
qualification for the benefit of an applicable income tax convention).
 
ARTICLE VI.
Inventions and Patents
6.1. Patent Prosecution and Maintenance.
(a)      Patents. TGTX shall reimburse Checkpoint up to $25,000 in expenses
(including attorney’s fees) paid by Checkpoint to Licensor for filing of patent
applications (national, international or PCT) included in the Licensor Patents
and filed prior to the Effective Date within thirty (30) days of receipt of
Checkpoint’s invoice for such expenses. As between TGTX and Checkpoint,
Checkpoint shall be solely responsible for Patent Prosecution of the Licensor
Patents in the Territory. Checkpoint shall keep TGTX informed of material
actions with respect to the filing and prosecution of Licensor Patents or
related proceedings (e.g. interferences, oppositions, reexaminations, reissues,
revocations or nullifications) in a timely manner, and shall reasonably consider
the advice of TGTX and its patent counsel, and Checkpoint will authorize its
patent counsel to speak directly with TGTX and its counsel. Checkpoint shall not
abandon prosecution or maintenance of any Licensor Patent in the Territory
without first notifying TGTX in a reasonably timely manner of Checkpoint’s
intention and reason therefor, and providing TGTX with reasonable opportunity to
consider to assume, with no obligation to do so, responsibility for prosecution
and maintenance of such Licensor Patent in the Territory as set forth in
Section 6.1(b). TGTX shall reimburse Checkpoint for 50% of the reasonable
out-of-pocket expenses incurred by Checkpoint in filing, prosecuting and
maintaining the Licensor Patents in the Territory. Payments are due within
thirty (30) days of receipt of Checkpoint’s invoice for such expenses.
                (b) Abandonment. If Checkpoint provides TGTX with written
notification that it will no longer support or pursue the filing, prosecution,
or maintenance (“Abandonment” and when uses as a verb “Abandon”) of a specified
Licensor Patent in a particular country (an “Abandoned Patent”) in the
Territory, then (a) Checkpoint’s responsibility for such filing, prosecution, or
maintenance of the Abandoned Patent in such country, and the fees and costs
related thereto, will terminate on the earlier of (x) the date forty-five
(45) Calendar Days after TGTX’s receipt of such written notice from Checkpoint
or (y) TGTX’s assumption of the filing, prosecution and maintenance of such
Abandoned Patent in such country at TGTX’s sole expense. If TGTX does not assume
the filing, prosecution and maintenance of such Abandoned Patent in such country
within forty-five (45) Calendar days after TGTX’s receipt of such written notice
from Checkpoint,  the specified Abandoned Patent shall no longer be deemed a
Licensor Patent hereunder. If Checkpoint Abandons all Licensor Patents in a
country in the Territory, without the assumption by TGTX of the filing,
prosecution and maintenance of any such Licensor Patent in such country,
Licensor by notice to Checkpoint may terminate such country from the License
Agreement and such country will become an “Abandoned Terminated Country” under
this Agreement. Following Licensor’s notice to Checkpoint, which shall be
promptly sent to TGTX, TGTX’s (and its Sublicensees’) rights to any Licensor
Patents in such country shall terminate. If TGTX assumes an Abandoned Patent,
thereafter TGTX shall be solely responsible for Patent Prosecution of the
Abandoned Patent in the Territory. Except as provided below, TGTX shall assume
and have sole responsibility for Patent Prosecution for the Abandoned Patent in
the Territory. TGTX will, to the extent reasonably practicable, provide Licensor
a reasonable opportunity to review and comment on any material patent filings or
correspondence with patent authorities pertaining to the Abandoned Patents,
provided that all decisions with respect to Patent Prosecution of the Abandoned
Patents shall be made by TGTX in its sole reasonable discretion. TGTX shall not
abandon prosecution or maintenance of any Abandoned Patent without first
notifying Licensor in a reasonably timely manner of TGTX’s intention and reason
therefor, and providing Licensor with reasonable opportunity to consider to
assume, with no obligation to do so, responsibility for prosecution and
maintenance of such Abandoned Patent.

6.2. Certification under Drug Price Competition and Patent Restoration Act. Each
of Checkpoint and TGTX shall immediately give written notice to the other of any
Paragraph IV Certification.
 

 
6.3. Enforcement of Patents.
(a) Notice. If either Party becomes aware of (i) any actual, potential, or
alleged infringement of any of the rights to Licensor Patents under this
Agreement with respect to Licensed Products in the Field, (ii) misappropriation
of any Licensor Know-How that materially adversely affects exploitation of
Licensed Products in the Field, or (iii) a Paragraph IV Certification (each of
subclauses (i), (ii) and (iii), an “Infringement”) and, such Party shall give to
the other Party prompt and reasonably detailed written notice of such actual,
potential, or alleged Infringement. Notwithstanding the foregoing, each Party
shall notify the other Party within two (2) Business Days of its receipt of, or
receipt of notice of, any Paragraph IV Certification. This Section 6.3 sets
forth the rights of the Parties to commence and prosecute an action relating to
such Third Party Infringement (an “Offensive Enforcement Action”).
(b) Right to Bring an Action for Licensor’s Patents. Checkpoint and Licensor
shall have (i) the right, but not the obligation to undertake control of, and
manage and prosecute, compromise or settle, including selection of counsel
(collectively, “Prosecute”), any Offensive Enforcement Action relating to a
Paragraph IV Certification and (ii) the right but not the obligation to
Prosecute any other Offensive Infringement Action. If Checkpoint has not
exercised their first right to Prosecute a non Paragraph IV Offensive
Infringement Action within one hundred twenty (120) days of receipt of notice of
the same, or a Paragraph IV Offensive Infringement Action within ten (10) days
of receipt of notice of same, Checkpoint shall within five (5) days notify TGTX
in writing and TGTX may, by written notice to Checkpoint no later than five (5)
days following TGTX’s receipt of notice from Checkpoint, Prosecute such action
(either such Party who Prosecutes such action, the “Prosecuting Party”). The
non-Prosecuting Party may, in its sole discretion and at its expense, join in
any Offensive Infringement Action and in such case shall reasonably cooperate
with the Prosecuting Party. At the Prosecuting Party’s request the
non-Prosecuting Party shall provide the Prosecuting Party with all relevant
documentation (as may be requested by the Prosecuting Party) evidencing that the
Prosecuting Party is validly empowered by the non-Prosecuting Party to initiate
an Offensive Infringement Action. The non-Prosecuting Party shall be under the
obligation to join the Prosecuting Party in its Offensive Infringement Action if
the Prosecuting Party determines that this is necessary to demonstrate “standing
to sue”, provided that the Prosecuting Party shall pay the fees (including
attorneys’ fees) if the non-Prosecuting Party retains its own counsel. The
Prosecuting Party shall have the sole and exclusive right to select counsel for
any suit initiated by it pursuant to this Section 6.3 (but not the
non-Prosecuting Party’s counsel). Checkpoint’s or TGTX’s rights under this
Section may be exercised by their respective Affiliates or in TGTX’s case,
Sublicensees.
(c) Costs and expenses of an Action. Subject to Section 6.3(b) and (f), each
Party involved in an Action under Section 6.3(b) shall pay its own costs and
expenses incurred in connection with such Action.
(d) Settlement. No Party shall settle or otherwise compromise (or resolve by
consent to the entry of judgment upon) any Offensive Infringement Action or
Patent Prosecution by admitting that any Licensor Patent is to any extent
invalid or unenforceable or any settlement (or consent to the entry of a
judgment) that entails any payment by the other Party, any license, covenant not
to sue relating to, dedication to the public of, abandonment of, any Licensor
Technology or would otherwise grant any rights to Manufacture, use, sell or
otherwise commercialize a Competing Product, or materially adversely affect the
rights of the other Party, without the other Party’s prior written consent.
(e) Reasonable Assistance. Each Party (if it is not the Party Prosecuting or
defending Licensor’s Patent Rights) shall provide reasonable assistance to the
other Party, including providing access to relevant documents and other evidence
and making its employees and consultants available, subject to the other Party’s
reimbursement of any reasonable out-of-pocket expenses incurred on an on-going
basis by the non-enforcing or non-defending Party in providing such assistance.
(f) Distribution of Amounts Recovered. Any amounts recovered by the Party
initiating an Offensive Infringement Action pursuant to this Section 6.3,
whether by settlement or judgment, shall be allocated in the following order:
(i) to reimburse the Prosecuting Party for any costs incurred; (ii) to reimburse
the non-Prosecuting Party and Licensor for its costs incurred in such Offensive
Infringement Action, if it joins (as opposed to taking over) such Offensive
Infringement Action; and (iii) the remaining amount of such recovery shall
(A) if TGTX (or a Sublicensee) is the Prosecuting Party in the Offensive
Infringement Action, the remainder shall be allocated to TGTX and the portion
thereof attributable to “lost sales” shall be deemed to be Net Sales for the
Calendar Quarter in which the amount is actually received by TGTX and TGTX shall
pay to Checkpoint a royalty on such portion based on the royalty rates set forth
in Section 5.3(a), and the portion thereof not attributable to “lost sales”
shall be allocated to TGTX, (B) if Checkpoint is the Prosecuting Party then the
remaining amount of the recovery shall be retained by Checkpoint. and (C) if
Licensor is the Prosecuting Party then the remaining amount of the recovery
shall be retained by the Licensor.
(g) Irrespective of whether Checkpoint, TGTX or the Licensor decide to take any
action under Section 6.3(b), the payment obligations under Section 5 shall
remain unaffected.
 

 
6.4. Third Party Actions Claiming Infringement.
(a) Notice. If either Checkpoint or TGTX becomes aware of any Third Party
Action, such Party shall promptly notify the other of all details regarding such
claim or action that is reasonably available to such Party.
(b) Duty to Defend. Subject to the respective indemnity obligations of the
Parties set forth in Article IX, TGTX shall have the obligation, at its sole
cost and expense, to defend a Third Party Action described in Section 6.4(a) and
(subject to Section 6.4(f)) to compromise or settle such Third Party Action.
TGTX shall have the sole and exclusive right to select counsel for such Third
Party Action.
(c) Consultation. The Party defending a Third Party Action shall be the
“Controlling Party”. The Controlling Party shall consult with the
non-Controlling Party, pursuant to an appropriate joint defense or common
interest agreement, on all material aspects of the defense. The non-Controlling
Party shall have a reasonable opportunity for meaningful participation in
decision-making and formulation of defense strategy. The Parties shall
reasonably cooperate with each other in all such actions or proceedings. The
non-Controlling Party will be entitled to join the Third Party Action and be
represented by independent counsel of its own choice at its own expense.
(d) Appeal. Subject to the respective indemnity obligations of the Parties set
forth in Article IX, in the event that a judgment in a Third Party Action is
entered against Licensor or Checkpoint, and an appeal is available, the
Controlling Party shall, in the absence of the non-Controlling Party’s written
consent to the contrary, have the obligation to file such appeal. If applicable
Law requires the non-Controlling Party’s involvement in an appeal, the
non-Controlling Party shall be a nominal party in the appeal and shall provide
reasonable cooperation to such Party at such Party’s expense.
(e) Costs and expenses of an Action. Subject to the respective indemnity
obligations of the Parties set forth in Article IX, the Controlling Party shall
pay all costs and expenses associated with such Third Party Action other than
the expenses of the other Party if the other Party elects to join such Third
Party Action, (as provided in the last sentence of Section 6.4(c)). For the
avoidance of doubt, all damage and liability awards and settlement payments
shall be paid by the Controlling Party subject to the respective indemnity
obligations of the Parties set forth in Article IX.
(f) No Settlement without Consent. Neither Checkpoint or TGTX shall settle or
otherwise compromise (or resolve by consent to the entry of judgment upon) any
Third Party Action or Patent Prosecution by admitting that any Licensor Patent
is to any extent invalid or unenforceable or that any Licensed Product, or its
use, Development, importation, manufacture or sale infringes such Third Party’s
intellectual property rights, or entering into a settlement providing for a
license, covenant not to sue relating to, dedication to the public of,
abandonment of, any Licensor Technology or would otherwise grant any rights to
Manufacture, use, sell or otherwise commercialize a Competing Product or
materially adversely affects the rights of the other Party, in each case without
the other Party’s prior written consent.
(g) The payment obligations under Section 5 shall remain unaffected during or
following any Third Party Action.
6.5. Trademark Infringement.
(a) With respect to any and all claims instituted by Third Parties against
Licensor, Checkpoint or TGTX or any of their respective Affiliates or
Sublicensees for Trademark infringement involving the Marketing of the Licensed
Products, TGTX, its Sublicensees and Affiliates shall be solely responsible for,
and indemnify Licensor and Checkpoint against, any and all Losses arising out of
or resulting from the use of any Trademarks.
                             (b) In the event that a Party becomes aware of
actual or threatened infringement of a Trademark used by TGTX, its Sublicensees
or Affiliates in connection with a Licensed Product in the Field, that Party
shall promptly notify the other Party in writing. TGTX, its Sublicensees and its
Affiliates shall have the right but not the obligation to bring an action with
respect to such infringement against any Third Party for infringement of a
Trademark used in connection with a Licensed Product in the Field. TGTX shall
bear all out-of-pocket costs and expenses of the action (including court costs,
reasonable fees of attorneys, accountants and other experts and other expenses
of litigation or proceedings) and shall be entitled to any recovery in such
infringement action.   

 
 
 

 
ARTICLE VII.
CONFIDENTIALITY
7.1. Confidentiality Obligations. The Parties agree that, for the Term and for
five (5) years thereafter, each Party will keep completely confidential and will
not disclose, and will not use for any purpose except for the purposes
contemplated by this Agreement, any Confidential Information of the other Party.
“Confidential Information” means all information and know-how and any tangible
embodiments thereof provided by or on behalf of one Party to the other Party
either in connection with the discussions and negotiations pertaining to this
Agreement or in the course of performing under this Agreement, which may include
data, knowledge, practices, processes, ideas, research plans, formulation or
manufacturing processes and techniques, scientific, manufacturing, marketing and
business plans, and financial and personnel matters relating to the disclosing
Party or to its present or future products, sales, suppliers, customers,
employees, investors or business; provided that, information or know-how of a
Party will not be deemed Confidential Information of such Party for purposes of
this Agreement if such information or know-how: (a) was already known to the
receiving Party, other than under an obligation of confidentiality or non-use,
at the time of disclosure to such receiving Party, as can be shown by written
records; (b) was generally available or known to parties reasonably skilled in
the field to which such information or know-how pertains, or was otherwise part
of the public domain, at the time of its disclosure to such receiving Party;
(c) became generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or otherwise became part
of the public domain, after its disclosure to such receiving Party through no
fault of the receiving Party; (d) was disclosed to such receiving Party, other
than under an obligation of confidentiality or non-use, by a Third Party who had
no obligation to the disclosing Party not to disclose such information or
know-how to others, as can be shown by written records; or (e) was independently
discovered or developed by such receiving Party, as can be shown by its written
records, without the use or benefit of, or reliance on, Confidential Information
belonging to the disclosing Party.
7.2. Authorized Disclosure. Each Party may disclose Confidential Information of
the other Party to the extent that such disclosure is:
(a) made in response to a valid order of a court of competent jurisdiction;
provided, however, that in each case such disclosing Party will, to the extent
reasonably practicable, (i) first have given written notice to the other Party
and given such other Party a reasonable opportunity to take appropriate action
and (ii) cooperate with such other Party as necessary to obtain an appropriate
protective order or other protective remedy or treatment; provided, further,
that in each case, the Confidential Information disclosed in response to such
court or governmental order will be limited to that information which is legally
required to be disclosed in response to such court or governmental order, as
determined in good faith by counsel to the Party that is obligated to disclose
Confidential Information pursuant to such order;
(b) otherwise required to be disclosed by any applicable law, rule, or
regulation (including, without limitation, the U.S. and foreign securities laws
and the rules and regulations promulgated thereunder) or the requirements of any
stock exchange to which a Party is subject; provided, however, that the Party
that is so required will provide such other Party with written notice of such
disclosure reasonably in advance thereof to the extent reasonably practicable
and reasonable measures will be taken to assure confidential treatment of such
information, including such measures as may be reasonably requested by the
disclosing Party with respect to such Confidential Information;
 

 
(c) is in such Party’s or its Affiliates’ financial statements or the notes
thereto and is required under the applicable accounting standard or under
regulation;
(d) made by such Party, in connection with the performance of this Agreement, to
such Party’s Affiliates, licensees or sublicensees, directors, officers,
employees, consultants, representatives or agents, or to other Third Parties, in
each case on a need to know basis and solely to use such information for
business purposes relevant to and permitted by this Agreement, and provided that
(i) each individual and entity to whom such Confidential Information is
disclosed is bound in writing to non-use and non-disclosure obligations no less
than substantially as restrictive as those set forth in this Agreement and (ii)
the Party making such disclosure shall be liable for such Third Parties’
compliance with such obligations; or
(e) made by such Party to existing or potential acquirers, existing or potential
collaborators, licensees, licensors, sublicensees, investment bankers,
accountants, attorneys, existing or potential investors, merger candidates,
partners, venture capital firms or other financial institutions or investors for
use of such information for business purposes relevant to this Agreement or for
due diligence in connection with the financing, licensing or acquisition of such
Party (or such Party’s acquisition of, or merger with, a Third Party), and
provided that (i) each individual and entity to whom such Confidential
Information is disclosed is bound in writing to non-use and non-disclosure
obligations (or in the case of attorneys or accountants, an equivalent
professional duty of confidentiality) at least as restrictive as those set forth
in this Agreement and (ii) the Party making such disclosure shall be liable for
such Third Parties’ compliance with such obligations.
7.3. Publicity.
(a) The Parties recognize that each Party may from time to time desire to issue
press releases and make public statements or disclosures regarding the subject
matter of this Agreement. In such event, the Party desiring to issue an
additional press release or make a public statement or disclosure shall provide
the other Party with a copy of the proposed press release, statement or
disclosure for review and approval in advance, provided, however, that if in the
reasonable opinion of a Party’s legal counsel a press release or disclosure in
respect of this Agreement is required to satisfy applicable Law or applicable
stock exchange rule or regulation, such Party shall submit the proposed press
release or disclosure in writing to the other Party as far in advance as
reasonably practicable (and in no event less than two (2) Business Days prior to
the anticipated date of disclosure if reasonably practicable,) so as to provide
a reasonable opportunity to comment thereon (and such comments shall be
considered in good faith). Once any public statement or disclosure has been made
in accordance with Section 7.3(b) or this Section 7.3(a), then either Party may
appropriately communicate information contained in such permitted statement or
disclosure.
(b) Notwithstanding the provisions of Section 7.3(a):
(i) To the extent a Party determines in good faith that it is required by
applicable Laws or the rules or regulations of a stock exchange on which the
securities of the disclosing Party are listed to publicly file, or otherwise
disclose, this Agreement or any of its terms to or with a Regulatory Authority
or Governmental Body, such disclosing Party shall provide a proposed redacted
form of this Agreement to the other Party within a reasonable amount of time
prior to filing or disclosure (and in any event at least five (5) Business Days
before filing or disclosure) for the other Party to review and comment upon such
redacted form. The Party making such filing, registration, notification or
disclosure shall consider in good faith the reviewing Party’s reasonable
comments regarding such redacted form and shall use commercially reasonable
efforts to seek confidential treatment for the redacted terms, to the extent
such confidential treatment is applicable and reasonably available consistent
with applicable Laws or the rules or regulations of the applicable stock
exchange. Each Party shall be responsible for its own legal and other external
costs in connection with any such filing, registration or notification.
 

 
(ii) Each Party may disclose to any actual or potential or actual investor,
lender, investment bank or other bank, acquirer, acquisition or merger target,
licensee, licensor, or other strategic partner to the extent necessary or useful
in connection with the evaluation or negotiation of a potential transaction or
contractual relationship, or performance of obligations or enforcement of rights
under such a transaction or relationship, in each case pursuant to a written
obligation of confidentiality and non-use substantially as stringent as those
set forth in this Article VII, a complete copy of this Agreement or any of the
terms thereof.
 
ARTICLE VIII.
REPRESENTATIONS, WARRANTIES AND COVENANTS
8.1. Representations and Warranties of Checkpoint. Checkpoint represents and
warrants to TGTX as of the Effective Date that:
(a) Checkpoint is a corporation, duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to operate its properties and to carry on its
business as presently conducted.
(b) Checkpoint has full power and authority to execute, deliver and perform this
Agreement. There are no liens or other encumbrances on the Licensor Technology
or any part thereof which would interfere with the rights granted, or assignment
of assets, to TGTX hereunder. This Agreement constitutes the legally binding and
valid obligation of Checkpoint, enforceable in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, moratorium and
other laws affecting creditors’ rights generally.
(c) The execution, delivery and performance by Checkpoint of this Agreement and
the consummation of the transactions contemplated hereby will not result in any
violation of, conflict with, result in a breach of or constitute a default under
any contract or agreement to which Checkpoint or any Affiliate thereof is a
party.
(d) There is no action, suit, proceeding or investigation pending or, to
Checkpoint’s and its Affiliates’ knowledge, currently threatened in writing
against or affecting Checkpoint or any Affiliate thereof that questions the
validity of this Agreement or the right of Checkpoint to enter into this
Agreement or consummate the transactions contemplated hereby and, to
Checkpoint’s and its Affiliates’ knowledge, there is no basis for the foregoing.
 

 
(e) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority, or any Third Party, on the part of Checkpoint or
any Affiliate thereof is required in connection with the execution, delivery and
performance of this Agreement.
(f) Checkpoint has disclosed in writing to TGTX all Patent Rights owned or
Controlled by Licensor or its Affiliates as of the Effective Date that Cover any
Licensed Products incorporating Compound thereof in the Field, or which relate
to Developing, manufacturing or Commercializing Licensed Products, and all such
Patent Rights are set forth on Schedule 2 attached hereto.
8.2. Representations and Warranties of TGTX. TGTX represents and warrants to
Checkpoint as of the Effective Date and also covenants with respect to
Section 8.2(d) or 8.2(g), that:
(a) TGTX is a corporation, duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to operate its properties and to carry on its
business as presently conducted.
(b) TGTX has full power and authority to execute, deliver and perform this
Agreement. This Agreement constitutes the legally binding and valid obligations
of TGTX, enforceable in accordance with their terms, except as such enforcement
may be limited by applicable bankruptcy, moratorium and other laws affecting
creditors’ rights generally.
(c) The execution, delivery and performance by TGTX of this Agreement and the
consummation of the transactions contemplated thereby will not result in any
violation of, conflict with, result in a breach of or constitute a default under
any contract or agreement material to TGTX, its business or its assets.
(d) Without limiting any other term or provision of this Agreement, TGTX shall
comply with all applicable Laws in performing this Agreement, including all laws
and regulations concerning corrupt practices or which in any manner prohibit the
giving of any financial or other advantage including all Marketing activities
conducted by it or its Affiliates, including, without limitation, the Federal
Health Care Programs Anti-Kickback Law, Title 42 of the U.S. Code
Section 1420a-7(b)(b), and any comparable or similar state anti-kickback laws or
regulations, and all federal, state and foreign health care fraud and abuse
statute and regulations, except where the failure to so comply would not
reasonably be expected to have a material adverse effect on the Licensed Patents
or Net Sales.
(e) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of TGTX is required in connection with
the execution, delivery and performance of this Agreement.
(f) There is no action, suit, proceeding or investigation pending or, to TGTX’s
knowledge, currently threatened against or affecting TGTX or that questions the
validity of this Agreement, or the right of TGTX to enter into this Agreement or
consummate the transactions contemplated hereby and, to TGTX’s knowledge, there
is no reasonable basis for the foregoing.
(g) TGTX will notify Checkpoint in writing if it determines that it will or does
(i) permanently cease all Development, Manufacture and Commercialization of
Licensed Products in the Field or (ii) suspend all Development, Manufacture and
Commercialization of Licensed Products in the Field for more than nine (9)
months (“Notice of Termination or Suspension”).
8.3. Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT,
INCLUDING SECTIONS 8.1 AND 8.2, AS APPLICABLE, THE PARTIES MAKE NO
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND THE PARTIES EACH SPECIFICALLY
DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE, OR AS TO THE SUCCESS OR LIKELIHOOD OF SUCCESS OF THE RESEARCH,
DEVELOPMENT OR COMMERCIALIZATION OF LICENSED PRODUCT UNDER THIS AGREEMENT.
 

 
ARTICLE IX.
INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE
9.1. Indemnification by TGTX. TGTX shall indemnify, defend and hold harmless (i)
Licensor and its Affiliates, and each of their respective employees, officers,
directors and agents (the “Licensor Indemnitees”) and (ii) Checkpoint and its
Affiliates and each of their respective employees, officers, directors and
agents (the “Checkpoint Indemnitees”) against any and all liabilities, damages,
penalties, fines, losses, costs and expenses (including reasonable attorneys’
fees and expenses) (individually and collectively, “Losses”) to the extent
arising out of any and all Third Party claims, demands, actions or other
proceedings (each, a “Claim”) arising out of (a) the testing, use, Development
or Commercialization of a Compound or any Licensed Product by or on behalf of
TGTX, any of the TGTX Indemnitees or any Sublicensee, (b) TGTX’s, its
Affiliates’ or its Sublicensees’ material breach of this Agreement,
(c) misappropriation or infringement of, or the use of, any Product Trademarks,
(d) TGTX’s or its Affiliates’ breach or noncompliance with the terms of any
Sublicense arising prior to or as a result of the termination of this Agreement,
or (e) TGTX’s, its Affiliates’ or its Sublicensees’ gross negligence or willful
misconduct, excluding, in the case of each of (a)-(d) above, any Claim or Loss
with respect to which Checkpoint has an obligation to indemnify TGTX Indemnitees
pursuant to Section 9.2.
9.2. Indemnification by Checkpoint. Checkpoint shall indemnify, defend and hold
TGTX and its Affiliates and each of their respective agents, employees, officers
and directors (the “TGTX Indemnitees”) harmless from and against any and Losses
to the extent arising out of any and all Claims arising out of (a) Checkpoint’s
material breach of this Agreement, (b) the use, Development or Commercialization
of a Compound or any Licensed Product by or on behalf of Checkpoint or any of
the Checkpoint Indemnitees or any licensee thereof (specifically excluding
product liability claims arising out of Licensed Product sold or distributed by
TGTX, its Affiliates or Sublicensee), or (c) Checkpoint’s gross negligence,
willful misconduct, excluding, in the case of each of (a)-(c) above, any Claim
or Loss with respect to which TGTX has an obligation to indemnify Checkpoint
Indemnitees pursuant to Section 9.1.
9.3. Procedure.
(a) The Party or other Person intending to claim indemnification under this
Article IX (an “Indemnified Party”) shall promptly notify the opposed Party (the
“Indemnifying Party”) of any Claim in respect of which the Indemnified Party
intends to claim such indemnification (provided, that no delay or deficiency on
the part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability or obligation under this
Agreement except to the extent the Indemnifying Party has suffered actual
prejudice directly caused by the delay or other deficiency), and the
Indemnifying Party shall assume the defense thereof (with counsel selected by
the Indemnifying Party and reasonably satisfactory to the Indemnified Party)
whether or not such Claim is rightfully brought; provided, however, that an
Indemnified Party shall have the right to retain its own counsel and to
participate in the defense thereof, with the fees and expenses to be paid by the
Indemnified Party unless the Indemnifying Party does not assume the defense or
unless a representation of both the Indemnified Party and the Indemnifying Party
by the same counsel would be inappropriate due to the actual or potential
differing interests between them, in which case the reasonable fees and expenses
of counsel retained by the Indemnified Party shall be paid by the Indemnifying
Party. (Provided, that in no event shall the Indemnifying Party be required to
pay for more than one separate counsel no matter the number or circumstances of
all Indemnified Parties.)
 

 
(b) If the Indemnifying Party shall fail to timely assume the defense of and
reasonably defend such Claim, the Indemnified Party shall have the right to
retain or assume control of such defense and the Indemnifying Party shall pay
(as incurred and on demand) the fees and expenses of counsel retained by the
Indemnified Party.
(c) The Indemnifying Party shall not be liable for the indemnification of any
Claim settled (or resolved by consent to the entry of judgment) without the
written consent of the Indemnifying Party. Also, if the Indemnifying Party shall
control the defense of any such Claim, the Indemnifying Party shall have the
right to settle such Claim; provided, that the Indemnifying Party shall obtain
the prior written consent (which shall not be unreasonably withheld or delayed)
of the Indemnified Party before entering into any settlement of (or resolving by
consent to the entry of judgment upon) such Claim unless (i) there is no finding
or admission of any violation of law or any violation of the rights of any
person by an Indemnified Party, no requirement that the Indemnified Party admit
negligence, fault or culpability, and no adverse effect on any other claims that
may be made by or against the Indemnified Party and (ii) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party and
such settlement does not require the Indemnified Party to take (or refrain from
taking) any action.
(d) The Indemnified Party, and its employees and agents, shall cooperate fully
with the Indemnifying Party and its legal representatives in the investigations
of any Claim.
(e) Regardless of who controls the defense, each Party hereto shall reasonably
cooperate in the defense as may be requested.
9.4. Expenses. As the Parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Article IX shall also be reimbursed
by the Indemnifying Party.
9.5. Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES
BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS ARISING OUT OF A BREACH OF THIS AGREEMENT,
PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE FOREGOING SHALL NOT
BE CONSTRUED TO LIMIT THE INDEMNITY OBLIGATIONS SET FORTH IN SECTIONS 9.1 AND
9.2, OR EITHER PARTY’S LIABILITY FOR A BREACH OF ARTICLE VII.
9.6. Insurance. During the term of this Agreement and for a period of five
(5) years after its expiration or earlier termination (measured by termination
or expiration of the last Licensed Product for a country whose Royalty Term is
in effect), TGTX shall obtain insurance as follows. The insurance shall insure
TGTX against all liability related to its activities relating to the
Development, Manufacture or sale of Licensed Products subject to this Agreement,
subject to the limits set forth above. The insurance above, shall be in amounts
that are reasonable and customary in the pharmaceutical industry for the
Territory, but in no event shall any TGTX’s liability insurance relating to
commercial Manufacture, sale or distribution of a Licensed Product provide
coverage less than two million U.S. dollars (U.S. $2,000,000) per occurrence (or
claim) and an annual aggregate of two million U.S. dollars (U.S. $2,000,000).
Policies for the Development, commercial Manufacture, sale or distribution of a
Licensed Product shall include a contractual endorsement naming Checkpoint and
Licensor as an additional insured in relation to liabilities arising from its
obligations under the terms of this Agreement and require the insurance carriers
to provide Checkpoint with no less than thirty (30) days’ written notice of any
change in the terms or coverage of the policies or their cancellation.
 

 
ARTICLE X.
TERM AND TERMINATION
10.1. Term and Expiration. The term of this Agreement shall commence on the
Effective Date and, unless earlier terminated as provided in this Article X,
shall continue in full force and effect, on a country-by-country and Licensed
Product-by-Licensed Product basis until the Royalty Term in such country with
respect to such Licensed Product expires, at which time this Agreement shall
expire in its entirety with respect to such Licensed Product in such country
(the “Term”).
10.2. Termination upon Material Breach. If a Party breaches any of its material
obligations under this Agreement (a “Material Breach”), the other Party may give
to the breaching Party a written notice specifying the nature of the Material
Breach, requiring it to cure such Material Breach, and, if desired, stating its
intention to terminate this Agreement if such Material Breach is not cured. If
such Material Breach is not capable of being cured, or is capable of being cured
but nonetheless has not within 60 days after the receipt of such notice been
cured, then the non-breaching Party (in addition to and not in lieu of all other
available rights and remedies) be entitled to at its option either (a) terminate
this Agreement immediately by written notice to the other Party, or (b) continue
this Agreement in full force and effect and seek any legal or equitable remedies
that the non-breaching Party may have.
10.3. Termination for Insolvency. Either Party (i.e., the non-insolvent Party)
may terminate this Agreement, if, at any time, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the Party or of substantially all of its assets, or if
the other Party proposes a written agreement of composition or extension of
substantially all of its debts, or if the other Party shall be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within sixty (60) days after the filing thereof,
or if the other Party shall propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment of substantially all
of its assets for the benefit of creditors.
10.4. Termination for Patent Challenge. Checkpoint will be permitted to
terminate this Agreement by written notice effective upon receipt if TGTX or its
Affiliates or its Sublicensees, directly or indirectly through assistance
granted to a Third Party, commence any interference or opposition proceeding,
challenge in a legal or administrative proceeding the validity or enforceability
of, or oppose in a legal or administrative proceeding any extension of or the
grant of a supplementary protection certificate with respect to, any Licensor
Patents (a “Patent Challenge”). TGTX will include provisions in all agreements
granting Sublicenses of TGTX’s rights hereunder (other than agreements with
manufacturers, services providers, distributors and other agents) providing that
if the Sublicensee or its Affiliates undertake a Patent Challenge with respect
to any Licensor Patents under which the Sublicensee is Sublicensed, TGTX will be
permitted to terminate such Sublicense agreement. If a Sublicensee of TGTX (or
an Affiliate of such Sublicensee) undertakes a Patent Challenge of any such
Licensor Patent Rights under which such Sublicensee is sublicensed, then TGTX
upon receipt of notice from Checkpoint of such Patent Challenge will terminate
the applicable Sublicense agreement. If TGTX fails to so terminate such
Sublicense agreement, Checkpoint may terminate TGTX’s right to Sublicense in the
country(ies) covered by such Sublicense agreement and any Sublicenses previously
granted in such country(ies) shall automatically terminate. In connection with
such Sublicense termination, TGTX shall cooperate with Checkpoint’s reasonable
requests to cause such a terminated Sublicensee to discontinue activities with
respect to the Licensed Product in such country(ies).
 

 
10.5. Termination for Convenience. This Agreement may be terminated by TGTX at
any time for its convenience upon sixty (60) days prior written notice to
Checkpoint.
10.6. Termination for Suspension of Development. If prior to Regulatory Approval
of a Licensed Product, TGTX or its Affiliates provides Notice of Termination or
Suspension, then Checkpoint may terminate this Agreement on thirty (30) days’
notice to TGTX.
10.7. Termination for Good Scientific Reason. TGTX may terminate this Agreement
with respect to any specific Compound and the related Licensed Product upon
sixty (60) days’ prior written notice to Checkpoint if (i) such Compound or
Licensed Product has an adverse safety profile or causes serious adverse
reactions; or (ii) TGTX reasonably determines that such Licensed Product will
not qualify for Regulatory Approval in the United States.
10.8. Termination for Abandonment. If Checkpoint Abandons all Licensor Patents
in a country, and TGTX does not assume the filing, prosecution and maintenance
of such Abandoned Patent in such country, then Checkpoint may terminate the
Agreement with respect to such country on thirty (30) days’ written notice to
TGTX.
10.9. Effects of Termination/Expiration.
(a) If this Agreement is terminated by TGTX under Sections 10.3, 10.5 or 10.7,
or by Checkpoint under Sections 10.3, 10.4, 10.6 or 10.8, with respect to one or
more Licensed Products (“Terminated Products”), in all or any countries of the
Territory (the “Terminated Country(ies)”):
(i) Any and all licenses granted by Checkpoint to TGTX under this Agreement with
respect to the Terminated Products shall terminate in their entirety or with
respect to the Terminated Country(ies), as the case may be, on the effective
date of such termination;
(ii)  Upon Checkpoint’s written request, TGTX shall transfer the following
assets (collectively, the “Transferred Product Assets”) to Checkpoint without
charge (except as provided in Section 10.9(c), below), provided that Checkpoint
shall be responsible for all of costs and expenses incurred by TGTX in
connection with such transfer:
 
(1) TGTX shall promptly transfer to Checkpoint, at Checkpoint’s expense, copies
of all data, reports, records and documentation and materials that both (i) it
Controls and (ii) relate solely to the unit of the Terminated Product that
contains no active ingredients other than Compounds (“Covered Product”) (e.g. a
tablet that contains other active ingredients would not be a distinct unit but
if the Terminated Products consisted of two tablets one could be a distinct
unit), in such Terminated Country(ies), provided that TGTX shall redact
information to the extent possible not relating to the Compound or Covered
Product;
(2) TGTX shall, to the extent transferable, assign and transfer to Checkpoint
all of its and its Affiliates’ right, title and interest in and to all
Regulatory Approvals and Drug Approval Applications and Regulatory Filings that
it solely owns, prepared (whether completed or partially completed), filed
and/or granted solely for terminated Compounds and Covered Products in such
Terminated Country(ies), and TGTX shall promptly file with any applicable
Regulatory Authority notice of such transfer and assignment;
 

 
(3) TGTX shall, to the extent of its Control, transfer to Checkpoint all
relevant records and materials in TGTX’s possession containing Confidential
Information relating solely to the terminated Compounds and Covered Product in
such Terminated Country(ies), provided, however, that TGTX may keep one copy of
such Confidential Information for archival purposes only and such Confidential
Information shall be Confidential Information of Checkpoint;
(4) To the extent TGTX solely owns any right, title and interest in any
Trademarks, trade names and/or logos under which only the terminated Covered
Product has been or is being marketed or sold in the Terminated Country(ies)
(excluding for avoidance of doubt the TGTX’s or its Affiliates corporate
Trademarks), or internet domain registrations for any such Trademarks or
tradenames (excluding for avoidance of doubt domain name registrations
incorporating the TGTX’s or its Affiliates corporate Trademarks (in whole or in
part)), TGTX shall assign the same to Checkpoint;
 (iii) At Checkpoint’s request, TGTX shall assign to Checkpoint, any clinical
trial agreements (to the extent assignable without the written consent of the
other parties to such clinical trial agreements) with respect solely to such
terminated Compound and Licensed Product in such Terminated Country(ies),
provided that Checkpoint agrees to assume all liabilities under such clinical
trial agreements pursuant to a form of assumption agreement mutually agreed upon
by Checkpoint and TGTX.;
        (iv)  Any transfers under this Section 10.9(a) shall be transferred on
an “as-is” basis, and all documents and information transferred to Checkpoint,
to the extent solely related to the terminated Licensed Product or Compound,
shall be deemed Checkpoint’s Confidential Information;
        (v) Checkpoint’s and TGTX’s restrictive covenants in Sections 2.5
(except if termination is pursuant to Section 10.8) shall terminate with respect
to the terminated Licensed Product in such Terminated Country(ies); and
       (vi) If at the time of such termination or thereafter, no license granted
by TGTX or its Affiliates under the Development Inventions or Development
Patents to a Sublicensee under a Sublicense agreement (or options to acquire
such a license) is in effect with respect to (A) a Terminated Product, (B) a
Terminated Country or (C) a Terminated Product in a Terminated Country, then
upon Checkpoint’s written request to TGTX, TGTX, on behalf of itself and its
Affiliates, shall grant, and shall be deemed to have granted without further
action required, to Checkpoint and its Affiliates, or upon Checkpoint’s
election, to Licensor or an Affiliate of Licensor, an exclusive royalty-bearing
(as provided in Section 10.9(c), non-transferable (except in connection with an
assignment of this Agreement permitted pursuant to Section 12.2), sublicensable,
perpetual license or sublicense (with respect to rights licensed by Third
Parties to TGTX), under all Development Inventions and Development Patents
Controlled by TGTX, to Develop and Manufacture, in the case of (A) above, the
Terminated Product in the Territory, in the case of (B) above the Terminated
Product or Licensed Product in the Terminated Countries, and in the case of (C)
above, the Terminated Product in the Terminated Countries.
(b) If this Agreement is terminated by TGTX under Section 10.2 or if this
Agreement is terminated by Checkpoint under Section 10.2, then in addition to
any other remedies available to such Party:
(i) All licenses granted by TGTX to Checkpoint under this Agreement shall
terminate; and
(ii) All licenses granted by Checkpoint to TGTX shall terminate.
                              (c)   If this Agreement is terminated by TGTX
under Section 10.7, or by Checkpoint under Sections 10.6 or 10.8, in each case,
with respect to a Terminated Product or Terminated Country or in its entirety,
then following issuance of a request under Sections 10.9(a)(ii), 10.9(a)(iii) or
10.9(a)(vi), Checkpoint shall pay TGTX (x) ∗% of Sublicensing Royalty Revenue
(as defined below), but in no event greater than the royalties that would be
payable by Checkpoint pursuant to the royalty rates provided below in this
Section 10.9(c) (applying such rates to Net Sales by Existing Sublicensees (as
defined below)), and (y) a royalty (the Reverse Royalty”) on Net Sales of
Licensed Products (expressly excluding Net Sales by Existing Sublicensees)
during the Reverse Royalty Term (as defined below) as follows:
 
                                            (i)           if the termination
occurs before completion (where “completion” means receipt of a final study
report meeting the guidelines of the International Conference on Harmonization)
of a Phase III Study for a Licensed Product, then * percent (*%) royalty on Net
Sales;
 
∗ Confidential material redacted and filed separately with the Commission.
 

 
 (ii)         if the termination occurs after completion (where “completion”
means receipt of a final study report meeting the guidelines of the
International Conference on Harmonization) of a Phase III Study for a Licensed
Product but before approval of an NDA or BLA for such Licensed Product in such
country, then a * percent (*%) royalty on Net Sales; or
(iii)           if the termination occurs after approval of an NDA or BLA for a
Licensed Product, then a * percent (*%) royalty on Net Sales.
“Reverse Royalty Term” means, and determined on a Licensed Product-by-Licensed
Product and country-by-country basis, the period commencing from the First
Commercial Sale of a given Licensed Product in such country and ending on the
expiry of the last-to-expire Licensor Patent containing a Valid Claim Covering
such Licensed Product in such country.
For purposes of this Section 10.9(c), the definition of “Net Sales,” and
Sections 5.4 through 5.9 shall apply mutatis mutandis to the calculation,
payment, recording, and auditing of Checkpoint’s obligations to pay Reverse
Royalties under this Section 10.9 as they apply to TGTX and, solely for such
purpose, each reference in each such Section (and any related definitions) to
TGTX shall be deemed to be a reference to Checkpoint, and (y) a Sublicensee
shall be deemed to be a reference to a licensee or sublicensee of Checkpoint or
any of its Affiliates (and expressly excluding Existing Sublicensees) with
respect to the Licensed Product. Notwithstanding the foregoing, no Reverse
Royalty shall be due or payable by Checkpoint relating to Net Sales of
Sublicensees under any Sublicense in effect at the date of termination of this
Agreement (Sublicensees under such Sublicenses, “Existing Sublicensees”).
“Sublicensing Royalty Revenue” means sales-based royalties, and minimum sales
royalties, each as actually received by Checkpoint or its Affiliate from an
Existing Sublicensee as consideration for the grant of rights to Patent Rights.
In no event shall Checkpoint transfer (i) its, right, title or interest in
Patent Rights Covering a terminated Compound or Licensed Product or (ii) any of
the Transferred Assets, unless the assignee assumes Checkpoint’s obligations to
pay royalties under this Section 10.9 pursuant to a commercially reasonable
assignment and assumption agreement providing that (x) TGTX is a third party
beneficiary to such agreement for the purpose of enforcing such payment
obligations and (y) any further assignment by such assignee is subject to the
requirements set forth in this paragraph.
(d) Articles I (Definitions), VI (Patents and Infringement), VII
(Confidentiality), IX (Indemnification; Limitation of Liability; Insurance), XI
(Dispute Resolution) and XII (Miscellaneous Provisions) and Section 2.5 (but
only with respect to TGTX in connection with a termination under Section 10.8),
Sections 5.1, 5.3(b), 5.5 (Royalty Reports and Records Retention), 5.6 (Audits),
5.8 (Late Payments), 5.9 (Taxes) and 10.9 (Effects of Termination/Expiration)
hereof shall survive the expiration or termination of this Agreement for any
reason. A termination of any Compound from this Agreement shall also terminate
the related Licensed Product and termination of any Licensed Product shall
terminate the related Compound.

∗ Confidential material redacted and filed separately with the Commission.
 

 
(e) Termination or expiration of this Agreement shall not relieve the Parties of
any liability that accrued hereunder before the effective date of such
termination or expiration. In addition, termination or expiration of this
Agreement shall not preclude either Party from pursuing all rights and remedies
it may have hereunder or at Law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.
 
(f) Effect on Sublicenses.
 
(i) Upon the termination of this Agreement in its entirety, each Sublicense
which provides for its survival upon such termination shall survive such
termination (but in no event for longer than the period TGTX’s licenses
hereunder would have been in effect had termination not occurred) and remain in
full force and effect, with Checkpoint or upon Checkpoint’s election, to
Licensor or an Affiliate of Licensor, as the Sublicensee’s direct licensor
solely with respect to the Licensor Technology (“Surviving Sublicense”). Upon
Checkpoint’s written request, provided that a Surviving Sublicense does not
include licenses to products other than Licensed Products, TGTX shall assign a
Surviving Sublicense to Checkpoint or upon Checkpoint’s election, to Licensor or
an Affiliate of Licensor. If a Surviving Sublicense includes licenses to
products other than Licensed Products, TGTX shall require that the terms of such
Surviving Sublicense permits the assignment in part to Checkpoint or upon
Checkpoint’s election, to Licensor or an Affiliate of Licensor, relating to the
Licensor Technology and shall, upon Checkpoint’s written request, assign to
Checkpoint or upon Checkpoint’s election, to Licensor or an Affiliate of
Licensor, the portion of such Surviving Sublicense pertaining to the Licensor
Technology.
 
(ii) Upon the termination of this Agreement with respect to a Terminated Product
in a Terminated Country, each Sublicense that includes such Terminated Product
in such Terminated Country which provides for its survival upon such termination
shall survive such termination (but in no event for longer than the period
TGTX’s licenses hereunder would have been in effect had termination not
occurred) and remain in full force and effect, with (i) Checkpoint or upon
Checkpoint’s election, Licensor or an Affiliate of Licensor, as the
Sublicensee’s direct licensor solely with respect to the Licensor Technology and
the portion of such Sublicense that includes such Terminated Product in such
Terminated Country (“Surviving Partial Sublicenses”) and (ii) TGTX continuing as
the Sublicensee’s direct licensor with respect to all other rights granted under
such Sublicense. Upon such termination, Checkpoint and Licensor shall be third
party beneficiaries of the Surviving Partial Sublicense with respect to the
portion thereof pertaining solely to the Terminated Products in the Terminated
Countries. Each Sublicense that provides for survival as set forth in this
Section shall provide for such third party beneficiary status.
 
(iii) With respect to each Surviving Sublicense and Surviving Partial
Sublicense, in the absence of written notice from Checkpoint to a Sublicensee
under a Surviving Sublicense or Surviving Partial Sublicense provided within
forty five (45) days of the termination of this Agreement electing to continue
the payment terms under such Sublicense, in which case such Sublicense payment
terms shall continue, the Sublicensee’s payment obligations with respect to its
exercise of its surviving rights to the Licensor Technology (but not with
respect to its exercise or enjoyment of any other rights or assets) thereunder
shall, in lieu of any payment obligations set forth in the Sublicense, be the
corresponding payment obligations set forth in this Agreement, provided that (a)
with respect to Milestone Payments under such Sublicense where such Sublicense
is for less than the entire Territory and the Milestone Payment is based on
cumulative worldwide Net Sales, the portion of such Milestone Payment for which
such Sublicensee shall be liable shall be such Milestone Payment multiplied by:
(I) cumulative Net Sales in such Sublicensee’s territory (and not worldwide Net
Sales) divided by (II) cumulative worldwide Net Sales and (b) with respect to
royalties payable under such Sublicense, if the royalty set forth in such
Sublicense is equal to or greater than five percent (5%) of such Sublicensee’s
Net Sales, then such amount shall be payable under such Sublicense in accordance
with the terms thereof (in lieu of any royalty payments pursuant to the terms of
Section 5.3(a)), and if such royalty is less than five percent (5%) of such
Sublicensee’s Net Sales, then the royalty payable under such Sublicense shall be
the amounts set forth in Section 5.3(a) (in lieu of any royalty payments
pursuant to the terms of such Sublicense) and the royalty tiers will, for the
avoidance of doubt, be achieved based on worldwide Net Sales as calculated in
accordance with this Agreement, and Checkpoint shall notify such Sublicensee
within thirty (30) days following it becoming aware of a Net Sales tier higher
than the then-current Net Sale tier applying to the calculation of royalties
pursuant to Section 5.3(a). Notwithstanding the foregoing, within thirty (30)
days after the effective date of termination of this Agreement, Checkpoint shall
have the right to terminate a Sublicense granted to an Affiliate of TGTX.
 
 

 
(g) Termination of the License Agreement.
 
(i) Upon the termination of the License Agreement in its entirety, this
Agreement will remain in full force and effect, with Licensor as TGTX’s direct
licensor solely with respect to the Licensor Technology (“Surviving Agreement”),
and in the event of such a termination of the License Agreement, Checkpoint has
the right to assign, in whole or in part, the Surviving Agreement to Licensor.
(ii) Upon the termination of the License Agreement with respect to a Terminated
Product in a Terminated Country, this Agreement will remain in full force and
effect, with (i) Licensor as TGTX’s direct licensor solely with respect to the
Licensor Technology and the portion of this Agreement that includes such
Terminated Product in such Terminated Country (“Surviving Partial Agreement”)
and (ii) Checkpoint continuing as TGTX’s direct licensor with respect to all
other rights granted under such Surviving Partial Agreement. Upon such
termination, Licensor shall be a third party beneficiary of the Surviving
Partial Agreement with respect to the portion thereof pertaining solely to the
Terminated Products in the Terminated Countries.
(iii) With respect to the Surviving Agreement and Surviving Partial Agreement,
the payment terms under this Agreement will continue, except that payment with
respect to the Licensed Products will be made directly to Licensor and not
Checkpoint.
ARTICLE XI.
DISPUTE RESOLUTION
11.1. General. Checkpoint and TGTX shall endeavor to resolve any claim or
controversy arising out of the threatened breach, breach, enforcement,
interpretation, termination or validity of this Agreement informally by good
faith negotiation between the senior executives, officers or management of
Checkpoint and TGTX. Either Party may give the other Party written notice of any
claim or controversy not resolved in the normal course of business (the
“Disputing Party Notice”). Within thirty (30) calendar days after the delivery
of the Disputing Party Notice, the receiving Party shall submit to the other
Party a written response (the “Response”). The Disputing Party Notice and
Response shall include a statement of each Party’s position and a summary of the
arguments supporting that position. Within thirty (30) days after the Disputing
Party Notice, such designated senior executives, officers or management of
Checkpoint and TGTX shall meet at a mutually acceptable time and place and
thereafter as often as they reasonably deem necessary to attempt to resolve the
claim or controversy. If such efforts do not result in mutually satisfactory
resolution of the dispute, the matter shall be referred to the chief executive
officers of Checkpoint and TGTX, or their designees. The chief executive
officers, or their designees, as the case may be, shall negotiate in good faith
to resolve such dispute in a mutually satisfactory manner for up to thirty
additional (30) days, or such longer period of time to which the chief executive
officers may agree. All negotiations pursuant to this Article 11 are
confidential and without prejudice and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence. If the
chief executive officers, or their designees, as the case may be,are unable to
determine a resolution in the time frame set forth above, the matter may be
resolved through arbitration in accordance with the provisions set forth in
Section 11.2, in the event of a Technical Dispute or Section 11.3, in the event
of other disputes, as applicable, upon notice by a Party on the other Party
specifically requesting such arbitration. This Article 11 shall not prohibit a
Party from seeking injunctive relief from a court of competent jurisdiction in
the event of a breach or prospective breach of this Agreement by any Party which
would cause irreparable harm to the other Party.
 

 
11.2. Technical Disputes. In the event a dispute over (i) whether a Milestone
has been achieved, (ii) whether TGTX has used Commercially Reasonable Efforts to
Develop the Licensed Product, (iii) the proper allocation of Net Sales to a
Licensed Product where the Licensed Product is sold as part of a Combination
Product, or (iv) the Combination Percentage (each, a “Technical Dispute”) is not
resolved in accordance with the negotiation and mediation dispute resolution
processes described in Section 11.1 above, then either Party may submit the
matter to expert intervention in accordance with this Section 11.2. Any such
intervention may be initiated by a Party by written notice to the other Party
specifying the subject of the requested intervention. The Technical Dispute
hearings shall be convened in New York, New York and shall be resolved by one
expert, to be mutually selected by the Parties; or if the Parties fail to agree
on the expert within ten (10) business days following the date of such written
notice, then the Parties shall cause their respective nominees to select a third
individual within ten (10) business days to serve as the expert (the “Expert”).
The Expert shall be required to have pharmaceutical industry experience
specifically related to conducting formulation development activities and
clinical trials, and shall not be any employee, agent or consultant of any Party
or an Affiliate of any Party at such time, or otherwise involved (whether by
contract or otherwise) in the affairs of any Party at such time. Each Party
simultaneously shall submit to the Expert its proposal with respect to its
position on the resolution of the Technical Dispute without having seen the
other Party’s proposal, along with a discussion document explaining the
rationale therefor. The Expert shall have the right to meet with the Parties,
either alone or together, and shall have the right to request additional
information and documents from each Party. The Expert shall select only one of
the Parties’ proposals based on the Expert’s determination of which proposal is
more consistent with the Expert’s opinion on the resolution of the Technical
Dispute (and consistent with the terms of this Agreement), and shall provide a
brief written rationale for such selection. The Expert’s decision shall be final
and shall be binding upon the Parties under this Agreement. The Parties shall
submit their documentation to the Expert within fifteen (15) days of selection
of the Expert and provide any requested additional information and documents
within ten (10) days of such request. The Expert shall make his or her decision
within fifteen (15) days of such submission (extended by the Expert in his
discretion to provide adequate time to review requested documents but in no
event shall the decision be made more than thirty (30) days after submission).
             11.3. Other Disputes. Where a Party has served a written notice
upon the other requesting arbitration of a dispute that is not subject to
Section 11.2, any such dispute shall be submitted to final and binding
arbitration under the then current commercial arbitration rules of the American
Arbitration Association (the “AAA”) in accordance with this Section 11.3. The
place of arbitration of any dispute shall be New York, New York. Such
arbitration shall be conducted by one (1) arbitrator mutually agreed by the
Parties but if such agreement cannot be reached within ten (10) days of the
commencement of the arbitration, then an arbitrator appointed by the AAA. The
arbitrator shall be a person with relevant experience in the pharmaceutical
industry. The arbitration proceeding shall be held as soon as practicable but in
any event within ninety (90) days of appointment of the arbitrator. Any award
rendered by the arbitrators shall be final and binding upon the Parties.
Judgment upon any award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be. The arbitrator
shall render a formal, binding, non-appealable resolution and award as
expeditiously as possible, but not more than thirty (30) days after the hearing.
Each Party shall pay its own expenses of arbitration, and the expenses of the
arbitrator shall be equally shared between the Parties unless the arbitrators
assess as part of their award all or any part of the arbitration expenses of a
Party (including reasonable attorneys’ fees) against the other Party. A Party
may make application to the Arbitrator for the award and recovery of its fees
and expenses (including reasonable attorneys’ fees).
 

 
 
ARTICLE XII.
MISCELLANEOUS PROVISIONS
12.1. Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties. No Party shall have any
right or authority to commit or legally bind any other Party in any way
whatsoever including, without limitation, the making of any agreement,
representation or warranty and each Party agrees to not purport to do so.
12.2. Assignment. Neither Party may assign this Agreement, or any of its rights
or obligations hereunder without the other Party’s prior written consent,
provided that each Party will, notwithstanding anything to the contrary, be
entitled, without the other Party’s prior written consent, to assign or transfer
this Agreement: (i) in connection with the transfer or sale of all or
substantially all of such Party’s assets or business (or that portion thereof
related to the subject matter of this Agreement) to a Third Party, (ii) in the
event of such Party’s merger, consolidation, reorganization, with or into a
Third Party, change of control or similar transaction, with a Third Party, or
(iii) to an Affiliate of such Party, provided that in the case of an assignment
to an Affiliate, the assigning Party shall remain primarily liable for the
obligations of such Affiliate except where the non-assigning Party provided its
prior written consent to such assignment, such consent to not be unreasonably
withheld or delayed (in which case the assigning Party shall not remain
primarily liable). Any permitted assignee of either Party will, as a condition
to such assignment, assume all obligations of its assignor arising under this
Agreement following such assignment. Any purported assignment by a Party of this
Agreement, or any of such Party’s rights or obligations hereunder, in violation
of this Section 12.2 will be void ab initio.
12.3. Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
12.4. Force Majeure. Except for TGTX’s obligation to pay the agreed amounts to
Checkpoint, no Party shall be liable to any other Party or be deemed to have
breached or defaulted under this Agreement for failure or delay in the
performance of any of its obligations under this Agreement (other than
obligations for the payment of money) for the time and to the extent such
failure or delay is caused by or results from acts of God, earthquake, riot,
civil commotion, terrorism, war, strikes or other labor disputes, fire, flood,
failure or delay of transportation, omissions or delays in acting by a
governmental authority, acts of a government or an agency thereof or judicial
orders or decrees or restrictions or any other like reason which is beyond the
control of the respective Party (a “Force Majeure Event”). The Party affected by
force majeure shall provide the other Party with full particulars thereof as
soon as it becomes aware of the same (including its best estimate of the likely
extent and duration of the interference with its activities), and shall use
Commercially Reasonable Efforts to overcome the difficulties created thereby and
to resume performance of its obligations hereunder as soon as practicable, and
the time for performance shall be extended for a number of days equal to the
duration of the force majeure. The Party not subject to the Force Majeure Event
may terminate this Agreement if such Force Majeure Event exists for 90 days in
any 365-day period on ten (10) days’ notice to the other Party.
12.5. Entire Agreement of the Parties; Amendments. This Agreement and the
Schedules hereto constitute and contain the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancel and supersede any
and all prior or contemporaneous negotiations, correspondence, understandings
and agreements between the Parties, whether oral or written, regarding such
subject matter (provided, that any and all previous nondisclosure/nonuse
obligations are not superseded and remain in full force and effect in addition
to the nondisclosure/nonuse provisions hereof). Each Party acknowledges that it
has not relied, in deciding whether to enter into this Agreement on this
Agreement’s expressly stated terms and conditions, on any representations,
warranties, agreements, commitments or promises which are not expressly set
forth within this Agreement. No modification or amendment of any provision of
this Agreement shall be valid or effective unless made in a writing referencing
this Agreement and signed by a duly authorized officer of each Party.
 

 
12.6. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, excluding application of any
conflict of laws principles. With respect to docketing an arbitration award or
seeking injunctive relief, each Party (a) irrevocably submits to the exclusive
jurisdiction in the United States District Court for the Southern District of
New York located in New York, New York and any State courts sitting in New York,
New York (collectively, the “Courts”), and (b) agrees not to raise any objection
at any time to the laying or maintaining of the venue of any such action, suit
or proceeding in any of the Courts, irrevocably waives any claim that such
action, suit or other proceeding has been brought in an inconvenient forum and
further irrevocably waives the right to object, that such Courts do not have any
jurisdiction over such Party. The United Nations Convention on Contracts for the
International Sale of Goods will not apply to this Agreement.
               12.7. Notices and Deliveries. All notices required or permitted
to be given under this Agreement shall be in writing and shall be deemed given
upon receipt if delivered personally or mailed by registered or certified mail
(return receipt requested), postage prepaid, or sent by prepaid express courier
service, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by the notice; provided that notices of a change
of address shall be effective only upon receipt thereof):
 
If to Checkpoint, addressed to:
Checkpoint Therapeutics, Inc.
2 Gansevoort Street, 9th Floor
New York, NY 10014
Attention: President
 
If to TGTX, addressed to:
TG Therapeutics, Inc
2 Gansevoort Street, 9th Floor
New York, NY 10014
Attention: President
 
12.8. Waiver. No waiver of any provision of this Agreement shall be valid or
effective unless made in a writing referencing this Agreement and signed by a
duly authorized officer of the waiving Party. A waiver by a Party of any of the
terms and conditions of this Agreement in any instance shall not be deemed or
construed to be a waiver of such term or condition for the future, or of any
other term or condition hereof.
12.9. Rights and Remedies are Cumulative. Except to the extent expressly set
forth herein, all rights, remedies, undertakings, obligations and agreements
contained in or available upon violation of this Agreement shall be cumulative
and none of them shall be in limitation of any other remedy or right authorized
in law or in equity, or any undertaking, obligation or agreement of the
applicable Party.
12.10. Severability. This Agreement is severable. When possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision of this Agreement is held to be
to any extent prohibited by or invalid under applicable Law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement (or of such provision). The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.
12.11. Third Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person, including without
limitation Sublicensees. If a provision provides a benefit to a Sublicensee or
indemnitee, such benefits can only be enforced through a Party or by a separate
agreement between such Person and the Party or Parties providing the benefit.
 

 
12.12. Equitable Relief. Each Party recognizes that the covenants and agreements
herein and their continued performance as set forth in this Agreement are
necessary and critical to protect the legitimate interests of the other Party,
that the other Party would not have entered into this Agreement in the absence
of such covenants and agreements and the assurance of continued performance as
set forth in this Agreement, and that a Party’s breach or threatened breach of
such covenants and agreements may cause the opposed Party irreparable harm and
significant injury, the amount of which will be extremely difficult to estimate
and ascertain, thus potentially making any remedy at law or in damages
inadequate. Therefore, each Party agrees that an opposed Party shall be entitled
to seek specific performance, an order restraining any breach or threatened
breach of Article VII or Section 2.5 and all other provisions of this Agreement,
and any other equitable relief (including but not limited to temporary,
preliminary and/or permanent injunctive relief). This right shall be in addition
to and not exclusive of any other remedy available to such other Party at law or
in equity.
12.13. Interpretation. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no provision of this
Agreement shall be interpreted for or against a Party because that Party or its
attorney drafted the provision.
12.14. Construction. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” All references herein
to Articles, Sections and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require.
12.15. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument. A portable document format (.pdf) copy of this
Agreement, including the signature pages, will be deemed an original.
 [the remainder of this page has been left blank intentionally]

 

 
 
 IN WITNESS WHEREOF, the Parties have caused this Sublicense Agreement to be
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
 
 Checkpoint Therapeutics, Inc.
 
 By:
 /s/ James F. Oliviero
 Name:
 James F. Oliviero
 Title:
 President & CEO

 
TG Therapeutics, Inc.
 
 By:
 /s/ Michael S. Weiss
 Name:
 Michael S. Weiss
 Title:
 Chief Executive Officer

 
 

 
 
Schedule 1
Compounds
 
1.
JBET070
2.
JBET050
 
 
 
 
 

 
 
Schedule 2
Licensor Patents
 
Case
No.
Title
Country
Status
Application No.
Filing Date
Publication No.
Publication Date
1
∗
*
*
*
*
*
N/A
2
*
*
*
*
*
*
N/A

 
NOTE: The complete specification and PCT application for * under progress and
shall be filed on or before *.
 
 
 
∗ Confidential material redacted and filed separately with the Commission.
 

 
Schedule 3
[Reserved]
 
 
 
 
 
 

 
 
Schedule 4

Work Plan

*
 
 
 
 
 


∗ Confidential material redacted and filed separately with the Commission.

 

 
 
Schedule 5
TGTX’s Exchange Rate Policies
 
Net Sales and royalties payable shall be expressed in United States Dollars
equivalent, calculated using the simple average of the exchange rate published
in the Wall Street Journal on the last day of each month of the Reporting
Period.
 
 
 
 
 

 
 
Schedule 6
[Reserved]
 
 
 


 

 
 
Schedule 7
Success Criteria for Toxicology Study
 
∗ studies will comprise the following:
 
Activities
Success Criteria
*
*
*
*
*
*
**
*
**
*

 
 
**.
 
*.
 
Any dispute as to whether * studies meet the success criteria will be resolved
pursuant to Section 11.2.
 
*
 
∗ Confidential material redacted and filed separately with the Commission.